Filed 03/13/19                                                                  Case 19-10946                                                                         Doc 1
                                                                                                                                                          3/11/19 3:44PM




  United States Bankruptcy Court for the:

  EASTERN DISTRICT OF CALIFORNIA
                                                                                                                                           FILED
  Case number    (if known)          I    *                                         Chapter you are filing under:
                                                                                                                                         MAR 13 2019
                                                                                    • Chapter 7
                                                                                    o Chapter 11                                UNITED STATES BANKRUPTCY COURT
                                                                                                                                 EASTERN DISTRICT OF CALIFORNIA
                                                                                    o Chapter 12
                                                                                    o Chapter 13                                     0 Check if this an
                                                                                                                                        amended filing


                                                                                              oio                                          TJOF
 Official Form 101
 Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                         12/17
 The bankruptcy forms use you and Debtor Ito refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
 case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car," the answer
 would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor I and Debtor 2 to distinguish
 between them. In joint cases, one of the spouses must report information as Debtor I and the other as Debtor 2. The same person must be Debtor I in
 all of the forms.

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
 more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
 every question.


 I1         Identify Yourself

                                         About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

  1. Your full name

       Write the name that is on         MARC
       your government-issued            First name                                                            name
       picture identification (for
       example, your driver's            ANTHONY
       license or passport).
                                         Middle name                                                      Middle name
       Bring your picture
       identification to your            VIDALES
       meeting with the trustee.         Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, Ill)




       All other names you have
       used in the last 8 years
       Include your married or
       maiden names.



       Only the last 4 digits of
       your Social Security
       number or federal                 xxx-xx-921 9
       Individual Taxpayer
       Identification number
       (ITIN)




 Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
Filed 03/13/19                                                       Case 19-10946                                                                                Doc 1
                                                                                                                                                      3/11/19 3:44PM
  Debtor 1   MARC ANTHONY VIDALES                                                                      Case number (if known)




                                 About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):

  4. Any business names and
      Employer Identification
      Numbers (EIN) you have     0 I have not used any business name or EINs                    0 I have not used any business name or EINs.
      used in the last 8 years

       Include trade names and   Business name(s)                                               Business name(s)
       doing business as names

                                                                                                EIN5




  S. Where you live                                                                             If Debtor 2 lives at a different address:

                                 106 E. BUCKINGHAM WAY
                                 Fresno, CA 93704
                                 Number, Street, City, State & ZIP Code                         Number, Street, City, State & ZIP Code

                                 Fresno
                                 County                                                         County

                                 If your mailing address is different from the one              If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any      in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                        mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code               Number, P.O. Box, Street, City, State & ZIP Code




 6. Why you are choosing         Check one:                                                     Check one:
     this district to file for
     bankruptcy                                                                                 0
                                       Over the last 180 days before filing this petition,               Over the last 180 days before filing this petition, I
                                       I have lived in this district longer than in any                  have lived in this district longer than in any other
                                       other district.                                                   district.

                                 0     I have another reason.                                   0        I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                                  Explain. (See 28 U.S.C. § 1408.)




  Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 2
Filed 03/13/19                                                          Case 19-10946                                                                                Doc 1
                                                                                                                                                         3/11/19 3:44PM
  Debtor 1    MAR( MJTHflFJV V1flAI FS                                                                        Case number   (if known)




 IFT1I       Tell the Court About Your Bankruptcy Case

  7. The chapter of the           Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
      Bankruptcy Code you are     (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
      choosing to file under
                                  U Chapter 7
                                  o   Chapter 11

                                  o   Chapter 12

                                  o   Chapter 13



       How you will pay the fee   U      I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                  o      I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in installments (Official Form 1 03A).
                                  o      I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 1 03B) and file it with your petition.



       Have you filed for
                                  0 No
       bankruptcy within the
       last 8 years?              0 Yes.
                                              District                                   When                               Case number
                                              District                                   When                               Case number
                                              District                                   When                               Case number



      Are any bankruptcy
                                  UNo
      cases pending or being
      filed by a spouse who is    0 Yes.
      not filing this case with
      you, or by a business
      partner, or by an
      affiliate?
                                              Debtor                                                                      Relationship to you
                                              District                                   When                             Case number, if known
                                              Debtor                                                                      Relationship to you
                                              District                                   When                             Case number, if known



      Do you rent your                         Go to line 12.
                                  M No
      residence?
                                  0 Yes.       Has your landlord obtained an eviction judgment against you?

                                               o         No. Go to line 12.

                                               0         Yes. Fill out Initial Statement About an   Eviction Judgment Against You (Form I OIA) and file it as part of
                                                         this bankruptcy petition.




  Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                                        page 3
Filed 03/13/19                                                         Case 19-10946                                                                             Doc 1
                                                                                                                                                    3/11/19 3:44PM

 Debtor 1    MARC ANTHONY VIDALES                                                                            Case number (if known)


 IUI        Report About Any Businesses You Own as a Sole Proprietor

      Are you a sole proprietor
      of any full- or part-time     • No.        Goto Part 4.
      business?
                                    0 Yes.       Name and location of business
      A sole proprietorship is a
      business you operate as                    Name of business, if any
      an individual, and is not a
      separate legal entity such
      as a corporation,
      partnership, or LLC.
      If you have more than one                  Number, Street, City, State & ZIP Code
      sole proprietorship, use a
      separate sheet and attach
      it to this petition.                       Check the appropriate box to describe your business:
                                                 o      Health Care Business (as defined in 11 U.S.C. § 101 (27A))
                                                 •      Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51 B))
                                                 •      Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                 •      Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                 o      None of the above

      Are you filing under          If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
      Chapter 11 of the             deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
      Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
      you asmall business     in 11 U.S.C. 1116(1)(B).
      debtor?
                                    • No        I am not filing under Chapter 11.
      For a definition of small
      business debtor, see 11
              §       (   ).        0   No.     I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
                                                Code.

                                    o Yes.      I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


 IT         Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

      Do you own or have any • No
      property that poses or is
      alleged to pose a threat  0 Yes.
      of imminent and                         What is the hazard?
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs                     If immediate attention is
      immediate attention?                    needed, why is it needed?

      For example, do you own
      perishable goods, or
      livestock that must be fed,             Where is the property?
      or a building that needs
      urgent repairs?
                                                                            Number, Street, City, State & Zip Code




  Official Form 101                            Voluntary Petition for Individuals Filing forBankruptcy                                                    page 4
Filed 03/13/19                                                             Case 19-10946                                                                               Doc 1
                                                                                                                                                           3111119 3:44PM
  Debtor 1    MARC ANTHONY VIDALES                                                                           Case number    (if known)

 IFTiL       Explain Your Efforts to Receive a Briefing About Credit Counseling

                                       About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):
  15. Tell the court whether           You must check one:                                               You must check one:
       you have received a
       briefing about credit
                                       • I received a briefing from an approved credit                   o   I received a briefing from an approved credit
                                             counseling agency within the 180 days before I                  counseling agency within the 180 days before I filed
       counseling.                          filed this bankruptcy petition, and I received a                 this bankruptcy petition, and I received a certificate of
                                             certificate of completion.                                      completion.
       The law requires that you
       receive a briefing about            Attach a copy of the certificate and the payment                  Attach a copy of the certificate and the payment plan,
       credit counseling before            plan, if any, that you developed with the agency.                 any, that you developed with the agency.
       you file for bankruptcy.
       You must truthfully check       o   I received a briefing from an approved credit                 o   I received a briefing from an approved credit
       one of the following                counseling agency within the 180 days before I                    counseling agency within the 180 days before I filed
       choices. If you cannot do           filed this bankruptcy petition, but I do not have                 this bankruptcy petition, but I do not have a certificate
       so, you are not eligible to         a certificate of completion.                                      of completion.
       file.
                                           Within 14 days after you fife this bankruptcy                     Within 14 days after you file this bankruptcy petition, you
       If you file anyway, the courl       petition, you MUST file a copy of the certificate and             MUST file a copy of the certificate and payment plan, if
       can dismiss your case, you          payment plan, if any.                                             any.
       will lose whatever filing fee
       you paid, and your              o   I certify that I asked for credit counseling                  0   I certify that I asked for credit counseling services
       creditors can begin                 services from an approved agency, but was                 ,       from an approved agency, but was unable to obtain
       collection activities again.        unable to obtain those services during the 7                      those services during the 7 days after I made my
                                           days after I made my request, and exigent                         request, and exigent circumstances merit a 30-day
                                           circumstances merit a 30-day temporary waiver                     temporary waiver of the requirement.
                                           of the requirement.
                                                                                                             To ask for a 30-day temporary waiver of the requirement,
                                           To ask for a 30-day temporary waiver of the                       attach a separate sheet explaining what efforts you made
                                           requirement, attach a separate sheet explaining                   to obtain the briefing, why you were unable to obtain it
                                           what efforts you made to obtain the briefing, why                 before you filed for bankruptcy, and what exigent
                                           you were unable to obtain it before you filed for                 circumstances required you to file this case.
                                           bankruptcy, and what exigent circumstances
                                           required you to file this case.                                   Your case may be dismissed if the court is dissatisfied
                                                                                                             with your reasons for not receiving a briefing before you
                                           Your case may be dismissed if the court is                        filed for bankruptcy.
                                           dissatisfied with your reasons for not receiving a
                                           briefing before you filed for bankruptcy.                         If the court is satisfied with your reasons, you must still
                                           If the court is satisfied with your reasons, you must             receive a briefing within 30 days after you file. You must
                                           still receive a briefing within 30 days after you file.           file a certificate from the approved agency, along with a
                                           You must file a certificate from the approved                     copy of the payment plan you developed, if any. If you do
                                           agency, along with a copy of the payment plan you                 not do so, your case may be dismissed.
                                           developed, if any. If you do not do so, your case
                                           may be dismissed.                                                 Any extension of the 30-day deadline is granted only for
                                                                                                             cause and is limited to a maximum of 15 days.
                                           Any extension of the 30-day deadline is granted
                                           only for cause and is limited to a maximum of 15
                                           days.
                                       0   I am not required to receive a briefing about                 o   I am not required to receive a briefing about credit
                                           credit counseling because of:                                     counseling because of:

                                           o     Incapacity.                                                 o    Incapacity.
                                                 I have a mental illness or a mental deficiency                   I have a mental illness or a mental deficiency that
                                                 that makes me incapable of realizing or                          makes me incapable of realizing or making rational
                                                 making rational decisions about finances.                        decisions about finances.

                                           0     Disability.                                                 o    Disability.
                                                 My physical disability causes me to be                           My physical disability causes me to be unable to
                                                 unable to participate in a briefing in person,                   participate in a briefing in person, by phone, or
                                                 by phone, or through the internet, even after I                  through the internet, even after I reasonably tried to
                                                 reasonably tried to do so.                                       do so.

                                           o     Active duty.                                                o    Active duty.
                                                 I am currently on active military duty in a                      I am currently on active military duty in a military
                                                 military combat zone.                                            combat zone.
                                           If you believe you are not required to receive a                  If you believe you are not required to receive a briefing
                                           briefing about credit counseling, you must file a                 about credit counseling, you must file a motion for waiver
                                           motion for waiver credit counseling with the court.               of credit counseling with the court.




  Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 5
Filed 03/13/19                                                              Case 19-10946                                                                                       Doc 1
                                                                                                                                                                    3/1/19 3:44PM

  Debtor 1    MARC ANTHONY VIDALES                                                                                 Case number    (if known)


             Answer These Questions for Reporting Purposes

  16. What kind of debts do            16a.       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C.                    § 101 (8)as "incurred by an
      you have?                                   individual primarily for a personal, family, or household purpose."
                                                  0   No. Go to line 16b.

                                                  • Yes. Go to line 17.
                                                  Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                  money for a business or investment or through the operation of the business or investment.
                                                  o No. Goto line 16c.
                                                  o Yes. Go to line 17.
                                                  State the type of debts you owe that are not consumer debts or business debts



  17. Are you filing under             0   No.    I am not filing under Chapter 7. Go to line 18.
      Chapter 7?

       Do you estimate that            • Yes      I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
       after any exempt                           are paid that funds will be available to distribute to unsecured creditors?
       property is excluded and
       administrative expenses                    •   No
       are paid that funds will
       be available for                           0   Yes
       distribution to unsecured
       creditors?

  18. How many Creditors do            •                                               0   1,000-5,000                                 0       25,001-50,000
      you estimate that you
      owe                          o 50-99                                             0   5001-10,000                                 0       50,001-1 00,000
                                   0       100-199                                     0   10,001-25,000                               0       More thanl00,000
                                   o 200-999
 19. How much do you               •                                                   0   $1,000,001 -$10 million                     0
                                           $0- $50,000                                                                                   $500,000,001 -$1 billion
     estimate your assets to
                                   0       $50,001 -$100,000                           0 $10,000,001 -$50 million                      0 $1,000,000,001 -$10 billion
                                   o       $100,001 - $500,000                         0   $50,000,001 -$100 million                   0 $10,000,000,001 -$50 billion
                                   o       $500,001 - $1 million                       0   $100,000,001 -$500 million                  0 More than $50 billion

 20.   How much do you             •                                                   0 $1,000,001 -$10 million                       0 $500,000,001 -$1 billion
                                           $0- $50,000
       estlm;te Your liabilities
       to                          0       $50,001 -$100,000                           0 $10,000,001 -$50 million                      0 $1,000,000,001 -$10 billion
                                   o       $100,001 -$500,000                          0 $50,000,001 -$100 million                     0 $10,000,000,001 -$50 billion
                                   o       $500,001 -$1 million                        0 $100,000,001 -$500 million                    0 More than $50 billion

             Sign Below

 For   you                         I   have examined this petition, and I declare under penalty of perjury that the information provided             is true and correct.
                                   If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title               11,
                                   United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                   If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                   document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                   I   request relief in accordance with the chapter of title   11,   United States Code, specified in this petition.

                                   I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                   bankruptcy case can resultAn fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. § 152, 1341, 1519,
                                   and 31.            -
                                   /Z
                                   MARC ANTHO Y VIDALES                                                     Signature of Debtor 2
                                   Signature of Debtor       1

                                   Executed on          March 11, 2019                                      Executed on
                                                        MM/DDIYYYY                                                          MM/DD/YYYY




  Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                                               page 6
Filed 03/13/19                                                             Case 19-10946                                                                           Doc 1
                                                                                                                                                       3111/19 3:44PM

  Debtor 1   MARC ANTHONY VIDALES                                                                            Case number   (if known)




  For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
  represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                  for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
 If you are not represented by    and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
 an attorney, you do not need     schedules filed with the petition is incorrect.
 to file this page.
                                                                                                      Date        March II, 2019
                                  Signature of Attorney for Debtor                                                MM / DD / YYYY


                                         name


                                       name


                                  Number, Street, City, State & ZIP Code

                                  Contact phone                                                 Email address


                                  Bar number & State




  Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 7
Filed 03/13/19                                                         Case 19-10946                                                                                 Doc 1
                                                                                                                                                         3111/19 3:44PM
  Debtor 1    MARC ANTHONY VIDALES                                                                          Case number (if known)



  For you if you are filing this   The law allows you, as an individual, to represent yourself in bankruptcy court, but you should understand that many
  bankruptcy without an            people find it extremely difficult to represent themselves successfully. Because bankruptcy has long-term
  attorney                         financial and legal consequences, you are strongly urged to hire a qualified attorney.

  If you are represented by an     To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical, and a mistake or
  attorney, you do not need to     inaction may affect your rights. For example, your case may be dismissed because you did not file a required document,
  file this page.                  pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy
                                   administrator, or audit firm if your case is selected for audit. If that happens, you could lose your right to file another case,
                                   or you may lose protections, including the benefit of the automatic stay.

                                   You must list all your property and debts in the schedules that you are required to file with the court. Even if you plan to pay
                                   a particular debt outside of your bankruptcy, you must list that debt in your schedules. If you do not list a debt, the debt may
                                    not be discharged. If you do not list property or properly claim it as exempt, you may not be able to keep the property. The
                                   judge can also deny you a discharge of all your debts if you do something dishonest in your bankruptcy case, such as
                                   destroying or hiding property, falsifying records, or lying. Individual bankruptcy cases are randomly audited to determine if
                                   debtors have been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and
                                   imprisoned.

                                   If you decide to file without an attorney, the court expects you to follow the rules as if you had hired an attorney. The court
                                   will not treat you differently because you are filing for yourself. To be successful, you must be familiar with the United
                                   States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the local rules of the court in which your case is
                                   filed. You must also be familiar with any state exemption laws that apply.

                                   Are you aware that filing for bankruptcy is a serious action with long-term financial and legal consequences?
                                      No
                                   o Yes
                                   Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or incomplete, you
                                   could be fined or imprisoned?
                                      No
                                   0 Yes

                                   Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                      No
                                   o Yes            Name of Person
                                                    Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

                                   By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I have read and understood
                                   this notice, and I am aware that filing a bankruptcy case without an attorney may cause me to lose my rights or property if I do
                                   no,perly haM              2se.
                                   77/o
                                   MARC ANTHONY VIDALES
                                                           Z                                         Signature of Debtor 2
                                   Signature of Debtor 1

                                   Date    March 11, 2019                                            Date
                                           MM/DD/YYYY                                                        MM/DD/YYYY
                                   Contact phone                                                     Contact phone
                                   Cell phone                                                        Cell phone
                                   Email address                                                     Email address




  Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                                        page 8
 )2/19/2019       07:22 PM PST              T0:15592641294 FROM:9412094069                                           Page
Filed 03/13/19                                          Case 19-10946                                                            Doc 1




                                                               Certificate Number: 1 7572-CAE-CC-0323 18860

                                                             III I III 1111101111111111111111111111111111111111111111111111111
                                                                                  7572-CAE-CC-0323 I S6{)




                                   CERTIFICATE OF COUNSELING


              I CERTIFY that on February 19, 2019, at 7:21 o'clock PM PST, Marc A Vidales
              received from Dollar Learning Foundation, Inc., an agency approved pursuant to
              11 U.S.C. § Ill to provide credit counseling in the Eastern District of California,
              an individual [or group] briefing that complied with the provisions of 11 U.S.C.
              § § 109(h) and 111.
              A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
              copy of the debt repayment plan is attached to this certificate.
              This counseling session was conducted by internet.




              Date: February 19, 2019                         By:ylviaAraya


                                                              Name: Sylvia Arava


                                                              Title: Counselor




              * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
              Code are required to file with the United States Bankruptcy Court a completed certificate of
              counseling from the nonprofit budget and credit counseling agency that provided the individual
              the counseling services and a copy of the debt repayment plan, if any, developed through the
              credit counseling agency. See II U.S.C. §§ 109(h) and 521(b).
Filed 03/13/19                                                                            Case 19-10946                                                                                                 Doc 1
                                                                                                                                                                                           3/12/19 12:08PM




     Debtor 1                        MARC ANTHONY VIDALES
                                     First Name                        Middle Name                         Last Name

     Debtor 2
     (Spouse if, filing)             First Name                        Middle Name                         Last Name

     United States Bankruptcy Court for the:                     EASTERN DISTRICT OF CALIFORNIA

     Case number
     (if known)
                                                                                                                                                                      0 Check if this is an
                                                                                                                                                                            amended filing



    Official Form 106Sum
    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                   12/15
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
    your original forms, you must fill out a new Summary and check the box at the top of this page.

    1fl1&           Summarize Your Assets

                                                                                                                                                                          [tour assets
                                                                                                                                                                          1.Vaiue of what you own       J
     1.     Schedule A/B: Property (Official Form 1 06A/B)
            la. Copy line 55, Total real estate, from Schedule NB ................................................................................................         $                      0.00

            lb. Copy line 62, Total personal property, from Schedule A/B .....................................................................................             $                 4,410.19

            1 c. Copy line 63, Total of all property on Schedule A/B...............................................................................................        $                 4,410.19
    ITiW            Summarize Your Liabilities

                                                                                                                                                                          Your liabilities
                                                                                                                                                                          A!,!nt Ypu,oWe

     2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
            2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                          $                      0.00

     3.     Schedule ElF: Creditors Who Have Unsecured C/aims (Official Form 1 06E/F)
               Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule ElF .................................                                $              11,428.00

                  Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule ElF ............................                               $              42,592.64


                                                                                                                                          Your total liabilities      $                54,020.64


    I1W             Summarize Your Income and Expenses

    4.      Schedule /: Your Income (Official Form 1061)
            Copy your combined monthly income from line 12 of Schedule / ................................................................................                  $                 1,345.76

     5.     Schedule J: Your Expenses (Official Form 1 06J)
            Copy your monthly expenses from line 22c of Schedule j                                                                                                         $                 2,269.00

    init            Answer These Questions for Administrative and Statistical Records

            Are you filing for bankruptcy under Chapters 7, 11, or 13?
            0       No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

            • Yes
            What kind of debt do you have?

            • Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, family, or
               household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            o       Your debts are not primarily consumer debts. You have nothing to report on this part of the form.                                    Check this box and submit this form to
                    the court with your other schedules.
     Official Form 106Sum                         Summary of Your Assets and Liabilities and Certain Statistical Information                                                     page 1 of 2
    Software Copyright     (C)   1996-2018 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
Filed 03/13/19                                                             Case 19-10946                                                                    Doc 1
                                                                                                                                                3112/19 12:08PM
     Debtor 1      MARC ANTHONY VIDALES                                                        Case number (if known)

           From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
           122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                            $       2,201.33


           Copy the following special categories of claims from Part 4, line 6 of Schedule ElF:

                                            _____
          Eart4on

                Domestic support obligations (Copy line 6a.)                                                  $            2,400.00

                Taxes and certain other debts you owe the government. (Copy line 6b.)                         $            9,028.00

                Claims for death or personal injury while you were intoxicated. (Copy line 6c.)               $                0.00

                Student loans. (Copy line 6f.)                                                                $                0.00

                Obligations arising out of a separation agreement or divorce that you did not report as
                priority claims. (Copy line 6g.)                                                              $                0.00

               Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)             $                0.00


                Total. Add lines 9a through 9f.                                                           $             11,428.00




    Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical Information                  page 2 of 2
    Software Copyright (C) 1996-2018 Best Case, LLC - webestcasecorn   I                                                                  Best Case Bankruptcy
Filed 03/13/19                                                                        Case 19-10946                                                                         Doc 1
                                                                                                                                                               3/11/19 3:44PM




     Debtor     I               MARC ANTHONY VIDALES
                                First Name                       Middle Name                    Last Name
     Debtor 2
     (Spouse, if filing)        First Name                       Middle Name                    Last Name

     United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

     Case number
                                                                                                                                                0     Check if this is an
                                                                                                                                                      amended filing



    Official Form 106A/B
    Schedule A/B: Property                                                                                                                           12115
    In each category, separately list and describe Items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
    think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
    Answer every question.

    •fl          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

    1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

          • No. Go to Part 2.
       o Yes. Where is the property?
     •.          Describe Your Vehicles


    Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
    someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

    3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

       DNo
       U Yes


      3.1 Make:            CHEVROLET                                Who has an interest in the property? Check one     Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
               Model:      SUBURBAN                                 • Debtor 1 only                                    Creditors Who Have Claims Secured by Pro pen'y.
               Year:       2001                                     o Debtor 2 only                                    Current value of the      Current value of the
              Approximate mileage:                120,000           o Debtor 1 and Debtor 2 only                       entire property?          portion you own?
               Other information:                                   o At least one of the debtors and another
              8 CYL, 5 DOORS
                                                                    o Check if this is community property                       $2,300.00                    $2,300.00
                                                                         (see instructions)



      3.2 Make:            LINCOLN                                 Who has an interest in the property? Check one      Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
               Model:      TOWN CAR                                 • Debtor 1 only                                    Creditors Who Have Claims Secured by Property.
               Year:       1993                                     o Debtor 2 only                                    Current value of the      Current value of the
              Approximate mileage:                115,000           o Debtor 1 and Debtor 2 only                       entire property?          portion you own?
               Other information:                                   o At least one of the debtors and another
              8 CYL, 4 DOORS
                                                                    o Check if this is community property                          $200.00                     $200.00
                                                                         (see instructions)




    4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories


       UNo
       o Yes


    Official Form 106AIB                                                         Schedule A/B: Property                                                             page 1
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
Filed 03/13/19                                                               Case 19-10946                                                                                                Doc 1
                                                                                                                                                                              3/11/19 3:44PM
      Debtor 1      _MARC ANTHONY VIDALES                                                                                        Case number (if known)


      5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
        pages you have attached for Part 2. Write that number here                                                 ... $2,500.00
                                                                                .............................................................................




     iThIt Describe Your Personal and Household Items
      Do you own or have any legal or equitable interest in any of the following items?                                                                         Current value of the
                                                                                                                                                                portion you own?
                                                                                                                                                                Do not deduct secured
                                                                                                                                                                claims or exemptions.
         Household goods and furnishings
         Examples: Major appliances, furniture, linens, china, kitchenware
         ONo
         • Yes. Describe       ....




                                          HOUSEHOLD GOODS AND WEARING APPAREL                                                                                                $1,800.00

        Electronics
        Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
                    including cell phones, cameras, media players, games
            No
         0 Yes. Describe

        Collectibles of value
        Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                    other collections, memorabilia, collectibles
            No
         o Yes. Describe
        Equipment for sports and hobbies
        Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                  musical instruments
            No
        0 Yes. Describe

         Firearms
          Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        •No
        0 Yes. Describe       .....




         Clothes
          Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
        • No
        0 Yes. Describe       .....




         Jewelry
          Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        •No
        0 Yes. Describe       .....




         Non-farm animals
         Examples: Dogs, cats, birds, horses
        •No
        0 Yes. Describe       .....




         Any other personal and household items you did not already list, including any health aids you did not list
        •No
        0 Yes. Give specific information         .....




           Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
           for Part 3. Write that number here                                                                                                                           $ 1 ,800 . 0


               Describe Your Financial Assets

    Official Form 106A/13                                                Schedule A/B: Property                                                                                    page 2
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
Filed 03/13/19                                                                                            Case 19-10946                                                                        Doc 1
                                                                                                                                                                                    3/11/19 344PM
      Debtor 1          MARC ANTHONY VIDALES                                                                                                Case number (if known)

      Do you own or have any legal or equitable interest in any of the following?                                                                                    Current value of the
                                                                                                                                                                     portion you own?
                                                                                                                                                                     Do not deduct secured
                                                                                                                                                                     claims or exemptions.

          Cash
           Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
             No
         o Yes     ................................................................................................................




          Deposits of money
           Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                     institutions. If you have multiple accounts with the same institution, list each.
            No
         • Yes                                                          Institution name:
                                                                 Checking &
                                                                 Savings accounts
                                                                 #053930137
                                                    17.1.        CK1052430188 SAV BANK OF THE WEST                                                                                   $110.19


          Bonds, mutual funds, or publicly traded stocks                     -
          Examples: Bond funds, investment accounts with brokerage firms, money market accounts
         • No
         o Yes                                                 Institution or issuer name:

          Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
          joint venture
            No
        o Yes. Give specific information about them                              ...................


                                                        Name of entity:                                                                     % of ownership:

         Government and corporate bonds and other negotiable and non-negotiable instruments
         Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
         Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        •No
        o Yes. Give specific information about them
                                                        Issuer name:

         Retirement or pension accounts
         Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
            No
        o Yes. List each account separately.
                                                    Type of account:                                      Institution name:

         Security deposits and prepayments
         Your share of all unused deposits you have made so that you may continue service or use from a company
         Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        •No
        o Yes                                                                                             Institution name or individual:

         Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        •No
        o Yes                              Issuer name and description.

        Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
        26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
            No
        o Yes     .............            Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):

         Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
           No
        o Yes. Give specific information about them...

    Official Form 106A/B                                                                          Schedule A/B: Property                                                                page 3
    Software Copyright (c) 1996-2018 Best Case, LLC - aww.bestcase.com
                                                                                                                                                                             Best Case Bankruptcy

                                                                                                                                                                         /
Filed 03/13/19                                                                                  Case 19-10946                                                                                                       Doc 1
                                                                                                                                                                                                        3(11119 3:44PM
     Debtor I        MARC ANTHONY VIDALES                                                                                                               Case number (if known)

         Patents, copyrights, trademarks, trade secrets, and other intellectual property
         Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
            No
        o Yes. Give specific information about them...
         Licenses, franchises, and other general Intangibles'
          Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        •No
        o Yes. Give specific information about them...
     Money or property owed to you?                                                                                                                                                       Current value of the
                                                                                                                                                                                          portion you own?
                                                                                                                                                                                          Do not deduct secured
                                                                                                                                                                                          claims or exemptions.

         Tax refunds owed to you
            No
        0   Yes. Give specific information about them, including whether you already filed the returns and the tax years



         Family support
         Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
            No
        o Yes. Give specific information          ......




         Other amounts someone owes you
         Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social Security
                   benefits; unpaid loans you made to someone else
        • No
        o Yes. Give specific information..
         Interests in insurance policies
          Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
        •No
        o Yes. Name the insurance company of each policy and list its value.
                                              Company name:                                                                              Beneficiary:                                      Surrender or refund
                                                                                                                                                                                           value:

         Any interest in property that is due you from someone who has died
          If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
          someone has died.
        •No
        o Yes. Give specific information..
         Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
         Examples: Accidents, employment disputes, insurance claims, or rights to sue
        •No
        o Yes. Describe each claim          .........




         Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        UNo
        o Yes. Describe each claim
         Any financial assets you did not already list
        • No
        o Yes. Give specific information..
           Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
           for Part 4. Write that number here              ...........................................................   ..........................................................   .
                                                                                                                                                                                                     $ 110.19

    Iflt. Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.



    Official Form 106A/B                                                                Schedule A/B: Property                                                                                                page 4
    Software Copyright (c) 1996-2018 Best Case, LLC -w#w.bestcase.com                                                                                                                             Best Case Bankruptcy
Filed 03/13/19                                                                                Case 19-10946                                                                                         Doc 1
                                                                                                                                                                                       311 1/19 3:44PM

     Debtor 1        MARC ANTHONY VIDALES                                                                                                           Case number (if known)

    37. Do you own or have any legal or equitable interest in any business-related property?
        • No. Go to Part 6.
       0 Yes. Go to line 38.


    I11 Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
             If you own or have an interest in farmland, list it in Part 1.

    46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           • No. Go to
           0 Yes. Go to line 47.


    1F-11W1          Describe All Property You Own or Have an Interest in That You Did Not List Above

          Do you have other property of any kind you did not already list?
          Examples: Season tickets, country club membership
        INo
        o Yes. Give specific information         .........




           Add the dollar value of all of your entries from Part 7. Write that number here                                                                                              $0.00


    I1i1           List the Totals of Each Part of this Form

           Part 1: Total real estate, line 2         ......................................................................................................................
                                                                                                                                                                                           $0.00
           Part 2: Total vehicles, line 5                                                                                $2,500.00
           Part 3: Total personal and household items, line 15                                                          $1,800.00
           Part 4: Total financial assets, line 36                                                                          $110.19
           Part 5: Total business-related property, line 45                                                                      $0.00
           Part 6: Total farm- and fishing-related property, line 52                                                             $0.00
           Part 7: Total other property not listed, line 54                                             +                       $0.00

           Total personal property. Add lines 56 through 61...                                                          $4,410.19                 Copy personal property total        $4,410.19

           Total of all property on Schedule A/B. Add line 55 + line 62
                                                                                                                                                                                 $4,410.19




    Official Form 106A/B                                                              Schedule A/B: Property                                                                                 page 5
    Software Copyright (C) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy
Filed 03/13/19                                                                     Case 19-10946                                                                          Doc 1
                                                                                                                                                             3/11/19 3:44PM




     Debtor 1                   MARC ANTHONY VIDALES
                                First Name                       Middle Name                  Last Name
     Debtor 2
     (Spouse if, filing)        First Name                       Middle Name                  Last Name

     United States Bankruptcy Court for the:               EASTERN DISTRICT OF CALIFORNIA

     Case number
     (if known)
                                                                                                                                          0 Check if this is an
                                                                                                                                              amended filing


    Official Form 106C
    Schedule C: The Property You Claim as Exempt                                                                                                                   4/16

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
    the property you listed on Schedule A/B: Property (Official Form 1 O6AIB) as your source, list the property that you claim as exempt. If more space is
    needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
    case number (if known).

    For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
    specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
    any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
    funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
    exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
    to the applicable statutory amount.

    90MI1111111111111 Identify the Property You Claim as Exempt

          Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

          • You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

          o You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
          For any property you list on Schedule A/B that you claim as exempt, full in the information below.

          Brief description of the property and line on             Curent value of the   Amount of the exemption you clalm        Spciflc laws that allow exemption
          Schedule A/B that lists this property                     portion you own
                                                                    Copy the value from   Check only one box for each exemption.
                                                                    Schedule A/B

          2001 CHEVROLET SUBURBAN                                                                                                  C.C.P. § 703.140(b)(2)
                                                                            $2,300.00 •                              $2,300.00
          120,000 miles
          8 CYL, 5 DOORS                                                                  o     100% of fair market value, up to
          Line from Schedule A/B: 3.1                                                           any applicable statutory limit

          1993 LINCOLN TOWN CAR 115,000                                                                                            C.C.P. § 703.140(b)(2)
                                                                               $200.00    •                            $200.00
          miles
          8 CYL, 4 DOORS                                                                  o     100% of fair market value, upto
          Line from Schedule A/B: 3.2                                                           any applicable statutory limit

          HOUSEHOLD GOODS AND                                                                                                      C.C.P. § 703.140(b)(3)
                                                                            $1,800.00     •                          $1,800.00
          WEARING APPAREL
          Line from Schedule A/B: 6.1                                                     0     100% of fair market value, upto
                                                                                                any applicable statutory limit

          Checking & Savings accounts                                                                                              C.C.P. § 703.140(b)(5)
                                                                               $110.19    •                            $110.19
          #053930137 CK1052430188 SAV:
          BANK OF THE WEST                                                                o     100% of fair market value, up to
          Line from Schedule A/B:        17.1                                                   any applicable statutory limit


     3. Are you claiming a homestead exemption of more than $160,375?
         (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
          UNo

          o       Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  o        No
                  o Yes
    Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                       page 1 of 2
    Software Copyright (c) 1996-2018 Best Case, LLC . www.bestcase.com                                                                                 Best Case Bankruptcy
Filed 03/13/19                                                              Case 19-10946                                                      Doc 1
                                                                                                                                   3/11/19 344PM
      Debtor 1    MARC ANTHONY VIDALES                                                              Case number (if known)




    Official Form 106C                                      Schedule C: The Property You Claim as Exempt                           page 2 of 2
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
Filed 03/13/19                                                                        Case 19-10946                                                        3/11/19       Doc 1
                                                                                                                                                                     3:44PM




      Debtor 1                         MARC ANTHONY VIDALES
                                       First Name                       Middle Name          Last Name
      Debtor 2
      (Spouse if, filing)              First Name                       Middle Name          Last Name

      United States Bankruptcy Court for the:                     EASTERN DISTRICT OF CALIFORNIA

      Case number
     (if known)
                                                                                                                                       0    Check if this is an
                                                                                                                                            amended filing

    Official Form 106D
    Schedule D: Creditors Who Have Claims Secured by Property                                                                                                12/15

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
    is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
    number (if known).
    1. Do any creditors have claims secured by your property?

           • No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           0    Yes. Fill in all of the information below.




    Official Form 106D                                       Schedule D: Creditors Who Have Claims Secured by Property                                     page 1 of 1
    Software Copyright      (C)   1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
Filed 03/13/19                                                                        Case 19-10946                                                                                        Doc 1
                                                                                                                                                                               3/11119 4:08PM




        Debtor 1                   MARC ANTHONY VIDALES
                                   First Name                      Middle Name                        Last Name

        Debtor 2
        (Spouse if, filing)        First Name                      Middle Name                        Last Name


        United States Bankruptcy Court for the:              EASTERN DISTRICT OF CALIFORNIA

        Case number
        (if known)
                                                                                                                                                           O Check if this is an
                                                                                                                                                              amended filing

    Official Form 106EIF
    Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                                     12/15
    Be as complete and accurate as possible. Use Part I for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
    any executorycontracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form I06AIB) and on
    Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
    Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
    left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
    name and case number (if known).

    I                   List All of Your PRIORITY        Unsecured Claims
             Do any creditors have priority unsecured claims against you?
             0    No. Go to Part 2.

             • Yes
             List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
             identify what type of claim It IS. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
             possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, fill out the Continuation Page of
             Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
             (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                              Total claim       Priority               Non priority
                                                                                                                                                amount                 amount
                     FRESNO CO, DEPT OF CHILD
     2.1             SUPPORTS                                            Last 4 digits of account number          2719              $2,400.00           $2,400.00                     $0.00
                     Priority Creditor's Name
                     2220 TULARE ST. STE 310-P                           When was the debt incurred?
                     Fresno, CA 93721
                     Number Street City State ZIp Code                   As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.                          o Contingent
               • Debtor 1 Only
                                                                         • Unhiquidated
               o Debtor 2 Only                                           o Disputed
               o Debtor 1 and Debtor 2 only                              Type of PRIORITY unsecured claim:
               o At least one of the debtors and another                 • Domestic support obligations
               o Check if this claim is for a community debt             o Taxes and certain other debts you owe the government
              Is the claim subject to offset?                            o Claims for death or personal injury while you were intoxicated
               NNo
                                                                         o Other. Specify
              o Yes                                                                            Child Support




    Official Form 106 ElF                                      Schedule ElF: Creditors Who Have Unsecured Claims                                                                Page 1 of 8
    Software Copyright (C) 1996-2018 Best Case, LLC -www.bestcase.com                                                 50129                                             Best Case Bankruptcy
Filed 03/13/19                                                                        Case 19-10946                                                                                         Doc 1
                                                                                                                                                                                3111119 4:08PM
      Debtor   I MARC ANTHONY VIDALES                                                                             Case number      (if known)


                US DEPT OF EDUCATION                                     Last 4 digits of account number        9219               $9,028.00             $9,028.00                    $0.00
                Priority Creditors Name
               P0 BOX 5227                                               When was the debt incurred?
               Greenville, TX 75403-5227
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.                            o Contingent
            • Debtor 1 Only
                                                                         • Unliquidated
            o Debtor 2 only                                              0    Disputed
            o Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:
            o At least one of the debtors and another                    0    Domestic support obligations
            o Check if this claim is for a community debt                • Taxes and certain other debts you owe the government
            Is the claim subject to offset?                              o Claims for death or personal injury while you were intoxicated
               No
                                                                         o Other. Specify
            DYes
                                                                                                STUDENT LOAN

    17F&M List All of Your NONPRIORITY Unsecured Claims
          Do any creditors have nonpriority unsecured claims against you?

          o No. You have nothing to report in this part. Submit this form to the court with your other schedules.
          • Yes.

          List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
          unsecured claim, list the creditor separately for each claim. For each claim listed, identity what type of claim it is. Do not list claims already included in Part 1. If more
          than one creditor holds a particular claim, list the other creditors in Part 3.Lf you have more than three nonpriority unsecured claims fill out the Continuation Page of
          Part 2.
                                                                                                                                                                  Total claim
               AMERICAN FIRST FINANCE                                        Last 4 digits of account number        0002                                                      $1,048.29
               Nonpriority Creditor's Name
               P0 BOX 565848                                                 When was the debt incurred?            08/15/2018
               Dallas, TX 75356
               Number Street City State Zip Code                             As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               • Debtor 1 only                                               o Contingent
               o Debtor 2 only                                               • Unliquidated
               o Debtor 1 and Debtor 2 only                                  o Disputed
               o At least one of the debtors and another                     Type of NONPRIORITY unsecured claim:

               o  Check if this claim is for a community                     o Student loans
               debt                                                          o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                               report as priority claims
                    No                                                       O   Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                         • Other. Specify      Furniture




    Official Form 106 ElF                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 2 of 8
    Software Copyright (c) 1996-2018 Besi Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
Filed 03/13/19                                                                     Case 19-10946                                                                              Doc 1
                                                                                                                                                                 3111/19 4:08PM
     Debtor 1     MARC ANTHONY V1flAI FS                                                                     Case number      (if known)


               ATT U-VERSE                                               Last 4 digits of account number        5456                                              $196.00
               Nonpriority Creditors Name
               5180 N. BLACKSTONE AVE                                    When was the debt incurred?            2016
               Fresno, CA 93710
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

                • Debtor 1 Only                                          o Contingent
               o Debtor 2 only                                           • Unliquidated
               o Debtor 1 and Debtor 2 only                              o Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                  o Student loans
               debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims
                   No                                                    o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                     • Other. Specify      Cable unpaid valance


               AXCSSFNICNGO                                              Last 4 digits of account number       7472                                            $2,835.00
               Nonpriority Creditor's Name
               3270 E. TULARE                                            When was the debt incurred?           2015
               Fresno, CA 93702
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               • Debtor 1 only                                           o Contingent
               o Debtor 2 only                                           • Unliquidated
               o Debtor 1 and Debtor 2 only                              o Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                  o Student loans
               debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims
                   No                                                    o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                     U   Other. Specify    Loan


               CAPITAL ONE AUTO FINANCE                                  Last 4 digits of account number       1001                                          $13,659.00
               Nonpriority Creditor's Name
               P0 BOX 1928                                               When was the debt incurred?           12/2015
               Tempe, AZ 85280-1 929
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               • Debtor 1 only                                           o Contingent
               o Debtor 2 only                                           • Unliquidated
               o Debtor 1 and Debtor 2 only                              o Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                  o Student loans
               debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims
                   No                                                    o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                     • Other. Specify      Repossession




    Official Form 106 E/F                                   Schedule ElF: Creditors Who Have Unsecured Claims                                                     Page 3 of 8
    Software Copyright (c) 1996-2018 Best case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 03/13/19                                                                        Case 19-10946                                                                             Doc 1
                                                                                                                                                                    3/11/19 4:08PM
      Debtor 1 MARC ANTHONY VIDALES                                                                             Case number      (if known)


                CAPITAL ONE BANK                                            Last 4 digits of account number        1862                                            $2,819.00
                Nonpriority Creditor's Name
                7600 N. INGRAM AVE                                          When was the debt incurred?            2015
                Fresno, CA 93711-0599
                Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.

                • Debtor 1 only                                             o Contingent
                o Debtor 2 Only                                             • linliquidated
                o Debtor 1 and Debtor 2 only                                o Disputed
                o At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

                o Check if this claim is for a community                    o Student loans
                debt                                                        o Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                             report as priority claims
                   No                                                       o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                       • Other. Specify Credit Card                                   -- -

               CAPITAL ONE BANK                                             Last 4 digits of account number       3616                                            $2,569.00
               Nonpriority Creditor's Name
               7600 N. INGRAM AVE                                           When was the debt incurred?           2569
               Fresno, CA 93711-0599
               Number Street City State Zip Code                            As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

                • Debtor 1 only                                             o Contingent
               o Debtor 2 only                                              • Unhiquidated
               o Debtor 1 and Debtor 2 only                                 o Disputed
               o At least one of the debtors and another                    Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                     o Student loans
               debt                                                         o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                              report as priority claims
               • No                                                         o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                        • Other. Specify      Credit Card


               CHALLENGE FINANCIAL                                          Last 4 digits of account number       3604                                            $7,176.49
               Nonpriority Creditor's Name
               1004W. TAFT AVE. STE 100                                     When was the debt incurred?           121201R
               Orange, CA 92865
               Number Street City State ZIp Code                            As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               • Debtor 1 only                                              o Contingent
               o Debtor 2 only                                              • Unliquidated
               o Debtor 1 and Debtor 2 only                                 o Disputed
               o At least one of the debtors and another                    Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                     o Student loans
               debt                                                         o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                              report as priority claims
               •No                                                          o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                        • Other. Specify      Repossession




    Official Form 106 ElF                                       Schedule ElF: Creditors Who Have Unsecured Claims                                                    Page 4 of 8
    Software Copyright   (C)   1996-2018 Best Case, LLC -www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 03/13/19                                                                   Case 19-10946                                                                              Doc 1
                                                                                                                                                                3/11/19 4:08PM

     Debtor 1 MARC ANTHONY VIDALES                                                                          Case number      (if known)


               CHASE CARD                                               Last 4 digits of account number        0435                                           $1,000.00
               Nonpriority Creditor's Name
               P0 BOX 15298                                             When was the debt incurred?            2015
               Wilmington, DE 19850
               Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               • Debtor 1 only                                          o Contingent
               o Debtor 2 only                                          • Unhiquidated
               o Debtor 1 and Debtor 2 only                             o Disputed
               o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                 o Student loans
               debt                                                     o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                          report as priority claims
                   No                                                   o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                    • Other. Specify      Credit Card


               COMCAST                                                  Last 4 digits of account number       7884                                               $472.00
               Nonpriority Creditors Name
               4952 E. KINGS CANYON STE 102                             When was the debt incurred?           2015
               Fresno, CA 93727
               Number Street City State ZIp Code                        As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               • Debtor 1 only                                          o Contingent
               o Debtor 2 only                                          • Unliquidated
               o Debtor 1 and Debtor 2 only                             o Disputed
               o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               o Check if this claim is fora community                  o Student loans
               debt                                                     o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                          report as priority claims
                   No                                                   o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                    • Other. Specify      Cable unpaid valance


     4.1
               EDUCATIONAL EMPLOYEES C.U.                               Last 4 digits of account number       0616                                               $500.00
               Nonpriority Creditor's Name
               348 W. SHAW AVE                                          When was the debt incurred?           2015
               Fresno, CA 93711
               Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor 1 only                                          o Contingent
               o Debtor 2 only                                          • Unliquidated
               o Debtor 1 and Debtor 2 only                             o Disputed
               o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               o  Check if this claim is for a community                o Student loans
              debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                           report as priority claims
                   No                                                   o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                    • Other. Specify      Credit Card




    Official Form 106 E/F                                  Schedule ElF: Creditors Who Have Unsecured Claims                                                     Page 5 of 8
    Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 03/13/19                                                                   Case 19-10946                                                                                Doc 1
                                                                                                                                                                  3111119 4:08PM
      Debtor 1     MAR( ANTH(ThIV V1flAI                                                                     Case number      (if known)


      4.1
                MACYSDSNB                                                Last 4 digits of account number        2910                                               $300.00
                Nonpriority Creditors Name
                7890 N. BLACKSTONE AVE                                   When was the debt incurred?           04/2015
                Fresno, CA 93720
                Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.

                • Debtor 1 only                                          o Contingent
                o Debtor 2 Only                                          • Unliquidated
                o Debtor 1 and Debtor 2 only                             o Disputed
                o At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                o Check if this claim is fora community                  o Student loans
                debt                                                     o Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                         report as priority claims
                   No                                                   o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                   • Other. Specify      Credit Card

     4.
               ONE MAIN FINANCIAL                                       Last 4 digits of account number        0326                                             $3,424.00
               Nonpriority Creditor's Name
               7430 N. FRESNO ST.                                       When was the debt incurred?            09/2015
               Fresno, CA 93720
               Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               • Debtor 1 only                                          o Contingent
               o Debtor 2 only                                          • Unliquidated
               o Debtor 1 and Debtor 2 only                             o Disputed
               o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:
               o Check if this claim is for a community                 o Student loans
               debt                                                     o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                          report as priority claims
                   No                                                   o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                    • Other. Specify      loan

     4.
               PROGRESSIVE LEASING                                      Last 4 digits of account number        9250                                            $4,100.86
               Nonpriority Creditor's Name
               256 W. DATA DRIVE                                        When was the debt incurred?
               pper, OH 44166
               Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               • Debtor 1 only                                          o Contingent
               o Debtor 2 only                                          • Unliquidated
               o Debtor 1 and Debtor 2 only                             o Disputed
               o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:
               o Check if this claim is for a community                 o Student loans
               debt
                                                                        o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                          report as priority claims
                  No                                                    o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                    • Other. Specify      LEASE LOAN




    Official Form 106 ElF                                  Schedule ElF: Creditors Who Have Unsecured Claims                                                      Page 6 of 8
    Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com
                                                                                                                                                           Best Case Bankruptcy
Filed 03/13/19                                                                    Case 19-10946                                                                                       Doc 1
                                                                                                                                                                          3111/19 4:08PM
     Debtor 1       MARC ANTHONY VIDALES                                                                     Case number      (if known)


     4.1
               T-MOBILE                                                  Last 4 digits of account number       4853                                                      $2,493.00
               Nonpriority Creditors Name
               5150 E. KINGS CANYON STE 101                              When was the debt incurred?            1012016
               Fresno, CA 93727
               Number Street City State Zip Code                         As of the date you file, the ciaim is: Check all that apply
               Who incurred the debt? Check one.

                • Debtor 1 Only                                          o Contingent
               o Debtor 2 only                                           • Unliquidated
               o Debtor 1 and Debtor 2 Only                              o Disputed
               0 At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               o  Check if this claim is for a community                 o Student loans
               debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims
               UNo                                                       o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                     0 Other. Specity      Phone Bill

    Ifli           List Others to Be Notified About a Debt That You Already Listed
       Use this page only if you have others to be notified about your bankruptcy, for a debt that you aiready listed in Parts I or 2. For example, if a collection agency
       is trying to collect from you for a debt you owe to someone else, list the onginai creditor in Parts I or 2, then list the collection agency here. Simiiariy, if you
       have more than one creditor for any of the debts that you listed in Parts I or 2, list the additional creditors here. If you do not have additional persons to be
       notified for any debts in Parts I or 2, do not fill out or submit this page.
     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     ENHANCED RECOVERY                                             Line 4.9 of (Check one):                 0 Part 1: Creditors with Priority Unsecured Claims
     COMPANY/T-MOBILE
                                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
     P0 BOX 57547
     Jacksonville, FL 32241
                                                                   Last 4 digits of account number                   7884
     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     ENHANCED RECOVERY                                             Line 4.2 of (Check one):                 0 Part 1: Creditors with Priority Unsecured Ciaims
     COMPANY/I-MOBILE
                                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
     P0 BOX 57547
     Jacksonville, FL 32241
                                                                   Last 4 digits of account number                   5456
     Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     PORTFOLIO RECOVERY ASS.                                       Line 4 of (Check one):                   0 Part 1: Creditors with Priority Unsecured Claims
     120 CORPORATE BLVD STE 100
                                                                                                           • Part 2 Creditors with Nonpriority Unsecured Claims
     Norfolk, VA 23502
                                                                   Last 4 digits of account number                   1 862
     Name and Address                                             On which entry in Part I or Part 2 did you iist the original creditor?
     PORTFOLIO RECOVERY ASS.                                      Line 4.6 of (Check one):                 0 Part 1: Creditorswith Priority Unsecured Claims
     120 CORPORATE BLVD STE 100
                                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
     Norfolk, VA 23502
                                                                   Last 4 digits of account number                   3616
     Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
     SW CREDIT SYSTEMS L.P.                                       Line 4.14 of (Check one):                0 Part 1: Creditors with Priority Unsecured Claims
     4120 INTERNATIONAL PARKWAY
                                                                                                           • Part 2 Creditors with Nonpriority Unsecured Claims
     STE 1100
     Carrollton, TX 75007
                                                                  Last 4 digits of account number                    4853

    131           Add the Amounts for Each Type of Unsecured Claim
       Total the amounts of certain types of unsecured claims. This information is for statisticai reporting purposes only. 28 U.S.C. §159. Add the amounts for each
       type of unsecured claim.

                                                                                                                                       Total Claim
                            6a. Domestic support obuigations                                                   6a.       $                           2,400.00
            Total
          claims
      from Part I           6b. Taxes and certain other debts you owe the government                           6b.       $                       9,028.00

    Official Form 106 ElF                                  Schedule ElF: Creditors Who Have Unsecured Claims                                                               Page 7 of 8
    Software Copyright (C) 1996-2018 Best Case, LLC -www.bestcase.com
                                                                                                                                                                    Best Case Bankruptcy
Filed 03/13/19                                                                  Case 19-10946                                                                    Doc 1
                                                                                                                                                      3/11/19 4:09PM
     Debtor 1 MARC ANTHONY
                        .-. ViflAl                    FS                                                       nmhr
                                                                                                            (e ii


                            6c.   Claims for death or personal injury while you were intoxicated             6c.   $                     0.00
                            6d.   Other. Add all other priority unsecured claims. Write that amount here.    6d.   $                     0.00

                            Be.   Total Priority. Add lines 6a through 6d.                                   Be.   $            11,428.00

                                                                                                                       Total Claim
                            6f.   Student loans                                                              6f.   $                     0.00
            Total
          claims
      from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                                  you did not report as priority claims                                            $                     0.00
                                  Debts to pension or profit-sharing plans, and other similar debts          6h.   $                     0.00
                            6i.   Other. Add all other nonpriority unsecured claims. Write that amount       6i.
                                  here.                                                                            $            42 92 64
                                                                                                                                     '




                            6j.   Total Nonpriority. Add lines 6f through 6i.                                6j.   $            42,592.64




    Official Form 106 ElF                                   Schedule ElF: Creditors Who Have Unsecured Claims                                          Page 8 of 8
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best case Bankruptcy
Filed 03/13/19                                                                      Case 19-10946                                                                      Doc 1
                                                                                                                                                          3/11/19 3:44PM




     Debtor 1                 MARC ANTHONY VIDALES
                              First Name                         Middle Name               Last Name
     Debtor 2
     (Spouse if, filing)      First Name                         Middle Name               Last Name

     United States Bankruptcy Court for the:               EASTERN DISTRICT OF CALIFORNIA

     Case number
     (if known)
                                                                                                                                       0   Check if this is an
                                                                                                                                           amended filing



    Official Form 106G
    Schedule G: Executory Contracts and Unexpired Leases                                                                                        12115
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
    additional pages, write your name and case number (if known).

            Do you have any executory contracts or unexpired leases?
            • No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            o Yes. Fill in all of the information below even if the contacts of leases are listed on   Schedule A/B:Property (Official Form 106 A/B).

            List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
            example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
            and unexpired leases.


             Person or company with whom you have the contract or lease                      State what the contract or lease is for
                              Name, Number, Street, City, State and ZIP Code
      2.1
               Name


               Number      Street

               City                                     State                  ZIP Code
      2.2
               Name


               Number      Street

              City                                      State                  ZIP Code
      2.3
               Name


               Number      Street

              City                                     State                   ZIP Code
      2.4
               Name


              Number       Street

              City                                     State                   ZIP Code
      2.5
              Name                                                        -




              Number       Street

              City                                     State                   ZIP Code




    Official Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                                Page 1 of 1
    Software Copyright (c) 1996-2018 Best Case, LLC - aww.bestcase.com                                                                              Best Case Bankruptcy
Filed 03/13/19                                                                     Case 19-10946                                                                  Doc 1
                                                                                                                                                      3111/19 3:44PM




      Debtor 1                  MARC ANTHONY VIDALES
                                First Name                           Middle Name           Last Name
      Debtor 2
     (Spouse if, filing)        First Name                           Middle Name           Last Name

     United States Bankruptcy Court for the:                 EASTERN DISTRICT OF CALIFORNIA

     Case number
     (if known)
                                                                                                                                 O Check if this is an
                                                                                                                                     amended filing


    Official Form 1 06H
    Schedule H: Your Codebtors                                                                                                                         12/15

    Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
    people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
    fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
    your name and case number (if known). Answer every question.

               Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

          •No
          DYes

            Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
          Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

          • No. Go to line 3.
          o Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

          In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
          in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
          Form 106D), Schedule E/F (Official Form I06EIF), or Schedule G (Official Form 1060). Use Schedule D, Schedule E/F, or Schedule G to fill
          out Column 2.

                    Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt
                   Name, Number, Street, City, State and ZIP Code
                                                                                                          Check all schedules that apply:

                                                                                                          o Schedule D, line
                    Name
                                                                                                          o Schedule E/F, line
                                                                                                          o Schedule G, line
                    Number            Street
                    City                                     State                         ZIP Code




                                                                                                          o Schedule D, line
                    Name
                                                                                                          o Schedule ElF, line
                                                                                                          o Schedule G, line
                    Number            Street
                    City                                     State                         ZIP Code




    Official Form 106H                                                                Schedule H: Your Codebtors                                 Page 1 of I
    Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                        Best Case Bankruptcy
Filed 03/13/19                                                        Case 19-10946                                                                                      Doc 1
                                                                                                                                                             3111119 3:44PM




     Debtor 1                       MARC ANTHONY VIDALES

     Debtor 2
     (Spouse, if filing)


     United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

     Case number.                                                                                            Check if this is:
     (If known)
                                                                                                             o        An amended filing
                                                                                                             o        A supplement showing postpetition chapter
                                                                                                                      13 income as of the following date:
     Official Form 1061                                                                                               IVIIVI I LJL.II I I T I

     Schedule I: Your Income                                                                                                                     12/15
    Be as complete and accurate as possible. If two married people are filing together (Debtor I and Debtor 2), both are equally responsible for
    supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
    spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
    attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

    ITi.                   Describe Employment

     1. Fill in your employment
         information.                                                   j Debtor I                               !:     [Debtor 2 or non-filing spouse

            If you have more than one job,                               • Employed                                      0 Employed
            attach a separate page with           Employment status
            information about additional                                 0 Not employed                                  0 Not employed
            employers.
                                                  Occupation             WELDER
            Include part-time, seasonal, or
            self-employed work.                   Employer's name        SUBURBANN STEEL INC

            Occupation may include student Employers address
            or homemaker, if it applies.                                 706 W. CALIFORNIA AVE
                                                                         Fresno, CA 93706

                                                  How long employed there?           2 YEARS
    IT1'i                  Give Details About Monthly Income

    Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.

    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
    more space, attach a separate sheet to this form.

                                                                                                            [oVtori                     rFGbi2 or
                                                                                                                                         non-filing spouse

            List monthly gross wages, salary, and commissions (before all payroll
            deductions). If not paid monthly, calculate what the monthly wage would be.                 $             2,201.33            $            N/A

            Estimate and list monthly overtime pay.                                                    +$                   0.00          +$           N/A
            Calculate gross Income. Add line 2 + line 3.                                                      2,201.33                          $
                                                                                                        $                                           N/A




    Official Form 1061                                                       Schedule I: Your Income                                                            page 1
Filed 03/13/19                                                         Case 19-10946                                                                                             Doc 1
                                                                                                                                                                     3/11/19 3:44PM



     Debtor 1   MARC ANTHflNV VIflAI FR                                                                        Case number (if known)



                                                                                                                                                 For D       2Orfl
                                                                                                               I                                 non-filing spouse 1
                                                                                                     4.            $        2,201.33             $             N/A

     5.    List all payroll deductions:
          5a.    Tax, Medicare, and Social Security deductions                                       5a.
                                                                                                      $                       330.59             $             N/A
          5b.    Mandatory contributions for retirement plans                                         $                         0.00             $             N/A
                 Voluntary contributions for retirement plans                                     5c. $                         0.00             $             N/A
          5d.    Required repayments of retirement fund loans                                     5d. $                         0.00             $             N/A
          5e.    Insurance                                                                        5e. $                         0.00             $             N/A
          5f.    Domestic support obligations                                                     5f. $                       524.98             $             N/A
          5g.    Union dues                                                                       5g. $                         0.00             $             N/A
          5h.    Other deductions. Specify:                                                      5h.+ $                         0.00         +   $             N/A
     6.   Add the payroll deductions. Add lines 5a+5b+5c+5di-5e+5f+5g+5h.                        6.                $          855.57             $             N/A
     7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                      $        1,345.76             $             N/A
          List all other income regularly received:
          8a.    Net income from rental property and from operating a business,
                 profession, or farm
                 Attach a statement for each property and business showing gross
                 receipts, ordinary and necessary business expenses, and the total
                 monthly net income.                                                             8a.               $                0.00         $             N/A
          8b.    Interest and dividends                                                                            $                0.00         $             N/A
                 Family support payments that you, a non-filing spouse, or a dependent
                 regularly receive
                 Include alimony, spousal support, child support, maintenance, divorce
                 settlement, and property settlement.                                            8c.               $                0.00         $             N/A
          8d.    Unemployment compensation                                                       8d.               $                0.00         $             N/A
          8e.    Social Security                                                                 8e.               $                0.00         $             N/A
                 Other government assistance that you regularly receive
                 Include cash assistance and the value (if known) of any non-cash assistance
                 that you receive, such as food stamps (benefits under the Supplemental
                 Nutrition Assistance Program) or housing subsidies.
                 Specify:                                                                        8f.  $                             0.00         $             N/A
                 Pension or retirement income                                                    8g.  $                             0.00         $             N/A
                 Other monthly income. Specify:                                                  8h.+ $                             0.00     +   $             N/A

          Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                               9.           $                     0.00         $              N/A

          Calculate monthly income. Add line 7 + line 9.
          Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
                                                                                               10.    ~   $   ::::     1:,3345.76    +   $            NIA = $          1,345.76

          State all otherregular contributions to the expenses that you list in Schedule J.
          Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
          other friends or relatives.
          Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
          Specify:                                                                                                                  11. +$                                  0.00

          Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
          Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
          applies                                                                                                                                      12. $           1,345.76

                                                                                                                                                            Combined
                                                                                                                                                            monthly income
          Do you expect an increase or decrease within the year after you file this form?
          •     No.
          o       Yes. Explain:




    Official Form 1061                                                       Schedule I: Your Income                                                                    page 2
Filed 03/13/19                                                                Case 19-10946                                                                                 Doc 1
                                                                                                                                                                31 11/19 3:44PM




       Debtor 1                 MARC ANTHONY VIDALES                                                                 Check if this is:

       Debtor 2
                                                                                                                     o      An amended filing

       (Spouse, if filing)
                                                                                                                     o      A supplement showing postpetition chapter
                                                                                                                            13 expenses as of the following date:

       United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA                                               MM/DD/

      Case number
      (If known)



      Official Form 106J
      Schedule J: Your Expenses                                                                                                                                       12/15
      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
      information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
      number (if known). Answer every question.

      I1iI       Describe Your Household
          Is this a joint case?

             • No. Go to line 2.
             o Yes. Does Debtor 2 live in a separate household?
                       DNo
                       0     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

             Do you have dependents?            0   No
             Do not list Debtor 1 and                        Fill out this information for  Dependent's relationship to        Dependent's       Does dependent
                                                • Yes.
             Debtor 2.                                       each dependent..............,' Debtor I or Debtor 2               age               live with you?

            Do not state the                                                                                                                     •No
            dependents names.                                                              Son                                 6 MONTHS          o Yes
                                                                                                                                                 • No
                                                                                           Son                                 8                 o Yes
                                                                                                                                                 DNo
                                                                                                                                                 o Yes
                                                                                                                                                 DNo
                                                                                                                                                 o Yes
      3. Do your expenses include
                                                         • No
          expenses of people other than
          yourself and your dependents?                  0   Yes

      liI        Estimate Your Ongoing Monthly E
      Estimate your expenses as of your bankruptt                  Tiling date unless you are using this form as a supplement in a Chapter 13 case to report
      expenses as of a date after the bankruptcy is                led. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
      applicable date.

      Include expenses paid for with non-cash government assistance if you know
      the value of such assistance and have included it on Schedule .1: Your Income
      (Official Form 1061.)                                                                                                         Your expenses


      4. The rental or home ownership expenses for your residence. Include first mortgage
           payments and any rent for the ground or lot.                                                              4. $                            800.00
            If not included in line 4:

                     Real estate taxes                                                                                  $                                0.00
                     Property, homeowner's, or renter's insurance                                                       $                                0.00
                     Home maintenance, repair, and upkeep expenses                                                      $                                0.00
                     Homeowner's association or condominium dues                                                        $                                0.00
      5. Additional mortgage payments for your residence, such as home equity loans                                  5. $                                0.00




     Official Form 106J                                                     Schedule J: Your Expenses                                                               page 1
Filed 03/13/19                                                              Case 19-10946                                                                                       Doc 1
                                                                                                                                                                    3/11/19 3:44PM




      Debtor 1      MARC ANTHONY VIDALES                                                                      Case number (if known)

      6.    Utilities:
            6a.     Electricity, heat, natural gas                                                                  6a. $                                   90.00
            6b.     Water, sewer, garbage collection                                                                      $                                 80.00
                   Telephone, cell phone, Internet, satellite, and cable services                                   6c. $                                 250.00
            6d.    Other. Specify:                                                                                 6d. $                                     0.00
      7.    Food and housekeeping supplies                                                                           7. $                                 350.00
      8.    Childcare and children's education costs                                                                      $                               200.00
            Clothing, laundry, and dry cleaning                                                                       9. $                                  40.00
      10.   Personal care products and services                                                                     10. $                                   20.00
      11.   Medical and dental expenses                                                                             ii. $                                    0.00
      12. Transportation. Include gas, maintenance, bus or train fare.
          Do not include car payments.                                                                              12. $                                 320.00
      13. Entertainment, clubs, recreation, newspapers, magazines, and books                                              $                                  0.00
          Charitable contributions and religious donations                                                          14. $                                    0.00
      15. Insurance.
          Do not include insurance deducted from your pay or included in lines 4 or 20.
          15a. Life insurance                                                                                      15a. $                                    0.00
          15b. Health insurance                                                                                           $                                  0.00
                 Vehicle insurance                                                                                 15c. $                                 119.00
          15d. Other insurance. Specify:                                                                          15d. $                                     0.00
      16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
          Specify:                                                                                                16. $                                      0.00
      17. Installment or lease payments:
          17a. Car payments for Vehicle 1                                                                          17a.   $                                  0.00
          17b. Car payments for Vehicle 2                                                                          17b.   $                                  0.00
          17c. Other. Specify:                                                                                    17c.    $                                  0.00
          17d. Other. Specify:                                                                                    17d.    $                                  0.00
      18. Your payments of alimony, maintenance, and support that you did not report as
          deducted from your pay on line 5, Schedule!, Your Income (Official Form 1061).                            18. $                                    0.00
      19. Other payments you make to support others who do not live with you.                                             $                                  0.00
          Specify:                                                                             19.
      20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
          20a. Mortgages on other property                                                     20a. $                                                        0.00
          20b. Real estate taxes                                                                     $                                                       0.00
                Property, homeowner's, or renter's insurance                                   20c. $                                                        0.00
          20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                        0.00
          20e. Homeowner's association or condominium dues                                     20e. $                                                        0.00
      21. Other: Specify:                                                                      21.     $                                                     0.00
      22.   Calculate your monthly expenses
                Add lines 4 through 21.                                                                                       $                     2,269.00
                  Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
                  Add line 22a and 22b. The result is your monthly expenses.                                                  $                     2,269.00
      23. Calculate your monthly net income.
                Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               1,345.76
                Copy your monthly expenses from line 22c above.                                                   23b. -$                              2,269.00
                   Subtract your monthly expenses from your monthly income.
                   The result is your monthly net income.                                                         23c. $                                 - 923.24

      24. Do you expect an increase or decrease in your expenses within the year after you file this form?
            For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
            modification to the terms of your mortgage?
            •No.
            0 Yes.              Explain here:




     Official Form 106J                                                   Schedule J: Your Expenses                                                                     page 2
Filed 03/13/19                                                              Case 19-10946                                                                              Doc 1
                                                                                                                                                          3/111 19 3:44PM




     Debtor I                 MARC ANTHONY VIDALES
                              First Name                      Middle Name              Last Name
     Debtor 2
     (Spouse if, filing)      First Name                      Middle Name              Last Name

     United States Bankruptcy Court for the:            EASTERN DISTRICT OF CALIFORNIA

     Case number
     (rf known)
                                                                                                                                     0 Check if this is an
                                                                                                                                         amended filing



    Official Form 106Dec
    Declaration About an Individual Debtor's Schedules                                                                                                         12/15

    If two married people are filing together, both are equally responsible for supplying correct information.

    You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
    obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
    years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


            Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


           ow       No

                   Yes. Name of person
                                               /4a                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                                                  Declaration, and Signature (Official Form 119)


          Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
          that they are true a d c rre

            xx_________
                  MARC ANTHONY VIDALES                                                    Signature of Debtor 2
                  Signature of Debtor 1

                  Date     March 11, 2019                                                 Date




    Official Form 106Dec                                     Declaration About an Individual Debtor's Schedules
    Software Copyright (c) 1996-2018 Best Case, LLC -w.bestcase.com                                                                              Best Case Bankruptcy
Filed 03/13/19                                                                 Case 19-10946                                                                                Doc 1
                                                                                                                                                                 3/1119 3:44PM




     Debtor 1                 MARC ANTHONY VIDALES
                              First Name                        Middle Name                  Last Name
     Debtor 2
     (Spouse if, filing)      First Name                        Middle Name                  Last Name

     United States Bankruptcy Court for the:              EASTERN DISTRICT OF CALIFORNIA

     Case number
     (if known)
                                                                                                                                              O   Check if this is an
                                                                                                                                                  amended filing



    Official Form 107
    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 4/16
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
    number (if known). Answer every question.

    101
      ,= Give Details About Your Marital Status and Where You Lived Before

           What is your current marital status?

           o       Married
           • Not married

           During the last 3 years, have you lived anywhere other than where you live now?

           • No
           o      Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

            Debtor I Prior Address:                                 Dates Debtor I              Debtor 2 Prior Address:                               Dates Debtor 2
                                                                    lived there                                                                       lived there

         Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
    states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

                   No
           o      Yes. Make sure you fill out Schedule H: Your Codebtors ( Official Form 106H).

    I1W              Explain the Sources of Your Income


           Did you have any income from employment or from operating a business during this year or the two previous calendar years?
           Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
           If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

                  No
           • Yes. Fill in the details.

                                                       Debtor I                                                       Debtor 2
                                                       Sources of income                Gross income                  Sources of income               Gross income
                                                       Check all that apply.            (before deductions and        Check all that apply.           (before deductions
                                                                                        exclusions)                                                   and exclusions)
    From January I of current year until • Wages, commissions,                                       $2,390.00        0 Wages, commissions,
    the date you filed for bankruptcy:                                                                                bonuses, tips
                                          bonuses, tips

                                                       o Operating a business                                         0   Operating a business




    Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1
    Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                      Best Case Bankruptcy
Filed 03/13/19                                                                  Case 19-10946                                                                                Doc 1
                                                                                                                                                                 3111119 3:44PM
     Debtor 1      MARC ANTHONY VIDALES                                                                         Case number       (if known)




                                                       Debtor I                                                         Debtor 2
                                                      Sources of income                  Gross income                   Sources of income              Gross income
                                                      Check all that apply.              (before deductions and         Check all that apply.          (before deductions
                                                                                         exclusions)                                                   and exclusions)
     For last calendar year:
     (January Ito December31, 2018)
                                                      • Wages, commissions,                          $30,216.00         o Wages, commissions,
                                                      bonuses, tips                                                     bonuses, tips

                                                       o Operating a business                                           o Operating a business
     For the calendar year before that:                                                              $36,150.00         0 Wages, commissions,
                                                      • Wages, commissions,
     (January Ito December 31, 2017)                                                                                    bonuses, tips
                                                      bonuses, tips

                                                       0   Operating a business                                         0   Operating a business



          Did you receive any other income during this year or the two previous calendar years?
          Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
          and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
          winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

          List each source and the gross income from each source separately. Do not include income that you listed in line 4.

          •No
          o     Yes. Fill in the details.

                                                      Debtor I                                                         bebtor 2                    -
                                                      Sources of income                  Gross income from             Sources of income               Gross income
                                                      Describe below,                    each source                   Describe below.                 (before deductions
                                                                                         (before deductions and                                        and exclusions)
                                                                                         exclusions)

    Iflc          List Certain Payments You Made Before You Filed for Bankruptcy

          Are either Debtor l's or Debtor 2's debts primarily consumer debts?
          0 No. Neither Debtor I nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an
                     individual primarily for a personal, family, or household purpose."

                        During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                         o  No.     Go to line 7.
                         o   Yes     List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                     paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                     not include payments to an attorney for this bankruptcy case.
                         * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

          • Yes. Debtor I or Debtor 2 or both have primarily consumer debts.
                  During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                         • No.        Go to line 7.
                         o   Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                      include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                      attorney for this bankruptcy case.


           Creditor's Name and Address                             Dates of payment              Total amount          Amount you Was this payment for
                                                                                                         paid            still owe




    Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 2
    Software CopyTight (c) 1996-2018 Best Case, LLC www.bestcase.com                                                                                       Best Case Bankruptcy
Filed 03/13/19                                                                     Case 19-10946                                                                                  Doc 1
                                                                                                                                                                      3111119 3:44PM
      Debtor 1        MARC ANTHONY VIDALES                                                                       Case number      (if known)




           Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
           Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
           of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
           a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
           alimony.

                 No
           o     Yes. List all payments to an insider.
            Insiders Name and Address                                    Dates of payment         Total amount          Amount you             Reason for this payment
                                                                                                          paid            still owe

          Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
          insider?
          Include payments on debts guaranteed or cosigned by an insider.

                 No
           o     Yes. List all payments to an insider
            Insider's Name and Address                                   Dates of payment         Total amount          Amount you             Reason for this payment
                                                                                                          paid            still owe            Include creditor's name

       ,
    WIRM           Identify Legal Actions, Repossessions, and Foreclosures

          Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
          List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
          modifications, and contract disputes.

                 No
          o      Yes. Fill in the details.
           Case title                                                    Nature of the case       Court or agency                              Status of the case
           Case number

          Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
          Check all that apply and fill in the details below.

          U No. Go to line 11.
          0      Yes. Fill in the information below.
           Creditor Name and Address                                 Describe the Property                                          Date                            Value of the
                                                                                                                                                                       property
                                                                     Explain what happened

          Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
          accounts or refuse to make a payment because you owed a debt?
                 No
          o      Yes. Fill in the details.
           Creditor Name and Address                                 Describe the action the creditor took                          Date action was                     Amount
                                                                                                                                    taken

          Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
          court-appointed receiver, a custodian, or another official?

          UNo
          o      Yes

    IiL           List Certain Gifts and Contributions

          Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
                 No
          o      Yes. Fill in the details for each gift.
           Gifts with a total value of more than $600                        Describe the gifts                                     Dates you gave                         Value
           per person                                                                                                               the gifts

           Person to Whom You Gave the Gift and
           Address:


    Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 3
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
Filed 03/13/19                                                                   Case 19-10946                                                                              Doc 1
                                                                                                                                                                3111119 3:44PM
      Debtor 1        MARC ANTHONY VI DALES                                                                       Case number      (if known)




           Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
           INo
           0     Yes. Fill in the details for each gift or contribution
            Gifts or contributions to charities that total                 Describe what you contrIbuted                              Dates you                       Value
            more than $600                                                                                                            contributed
            Charity's Name                 -
            Address (Number, Street, City, State and ZIP Code)

    ITiL           List Certain Losses

           Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
           or gambling?

                 No
           o     Yes. Fill in the details.
            Describe the property you lost and                    Describe any insurance coverage for the loss                       Date of your       Value of property
            how the loss occurred                                                                                                    loss                            lost
                                                                 Include the amount that insurance has paid. List pending
                                                                 insurance Claims on line 33 of Schedule A/B: Property.

    I1i            List Certain Payments or Transfers

          Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
          consulted about seeking bankruptcy or preparing a bankruptcy petition?
          Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

           •No
           o     Yes. Fill in the details.
           Person Who Was Paid                                            Description and value of any property                      Date payment              Amount of
           Address                                                        transferred                                                or transfer was            payment
           Email or website address                                                                                                  made
           Person Who Made the Payment, if Not You

          Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
          promised to help you deal with your creditors or to make payments to your creditors?
          Do not include any payment or transfer that you listed on line 16.

          •No
          o      Yes. Fill in the details.
           Person Who Was Paid                                            Description and value of any property                      Date payment              Amount of
           Address                                                        transferred                                                or transfer was            payment
                                                                                                                                     made

          Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
          transferred in the ordinary course of your business or financial affairs?
          Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
          include gifts and transfers that you have already listed on this statement.
                 No
          o      Yes. Fill in the details.
           Person Who Received Transfer                                   Description and value of                   Describe any property or          Date transfer was
           Address                                                        property transferred                       payments received or debts        made
                                                                                                                     paid in exchange
           Person's relationship to you

          Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
          beneficiary? (These are often called asset-protection devices.)
                 No
          o      Yes. Fill in the details.
           Name of trust                                                  Description and value of the property transferred                            Date Transfer was
                                                                                                                                                       made




    Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
    Software copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
Filed 03/13/19                                                                     Case 19-10946                                                                        Doc 1
                                                                                                                                                            3/11119 3:44PM
     Debtor 1       MARC ANTHONY VIDALES                                                                              Case number (if known)



    ONT-M List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

          Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
          sold, moved, or transferred?
          Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
          houses, pension funds, cooperatives, associations, and other financial institutions.
           UNo
           o    Yes. Fill in the details.
           Name of Financial Institution and                           Last 4 digits of              Type of account or          Date account was        Last balance
           Address (Number, Street, City, State and ZIP                account number                instrument                  closed, sold,       before closing or
           Code)
                                                                                                                                 moved, or                    transfer
                                                                                                                                 transferred

          Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
          cash, or other valuables?

           INo
          o     Yes. Fill in the details.
           Name of Financial Institution                                   Who else had access to it?                 Describe the contents          Do you still
           Address (Number, Street, City, State and ZIP Code)              Address (Number, Street, City,                                            have it?
                                                                           State and ZIP Code)


          Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

                No
          o     Yes. Fill in the details.
           Name of Storage Facility                                        Who else has or had access                 Describe the contents          Do you still
           Address (Number, Street, City, State and ZIP Code)              to it?                                                                    have it?
                                                                           Address (Number, Street. City,
                                                                           State and ZIP Code)


    II             Identify Property You Hold or Control for Someone Else

          Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
          for someone.

                No
          o     Yes. Fill in the details.
           Owner's Name                                                    Where is the property?                     Describe the property                      Value
           Address (Number, Street, City, State and ZIP Code)              (Number, Street, City, State and ZIP
                                                                           Code)


    I1ti           Give Details About Environmental Information

    For the purpose of Part 10, the following definitions apply:

    • En vironmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
        toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
        regulations controlling the cleanup of these substances, wastes, or material.
    • Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
       to own, operate, or utilize it, including disposal sites.
    • Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
        hazardous material, pollutant, contaminant, or similar term.

    Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

          Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

          •No
          o     Yes. Fill in the details.
           Name of site                                                    Governmental unit                             Environmental law, if you   Date of notice
           Address (Number, Street, City, State and ZIP Code)              Address (Number, Street. City, State and      know it
                                                                           ZIP Code)




    Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5
    Software Copyright (C) 1996-2018 Best Case, LLC -wewbestcase.com
                                                                                                                                                      Best Case Bankruptcy
Filed 03/13/19                                                                   Case 19-10946                                                                              Doc 1
                                                                                                                                                                3/11119 344PM

     Debtor 1 MARC ANTHONY VIDALES                                                                                  Case number   (if known)




          Have you notified any governmental unit of any release of hazardous material?

          •No
          o     Yes. Fill in the details.
           Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
           Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                         ZIP Code)


          Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

                No
          o     Yes. Fill in the details.
           Case Title                                                    Court or agency                            Nature of the case                   Status of the
           Case Number                                                   Name                                                                            case
                                                                         Address (Number, Street, City,
                                                                         State and ZIP Code)


    ORM           Give Details About Your Business or Connections to Any Business

          Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                o A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                o A member of a limited liability company (LLC) or limited liability partnership (LLP)
                o A partner in a partnership
                o An officer, director, or managing executive of a corporation
                o An owner of at least 5% of the voting or equity securities of a corporation
          • No. None of the above applies. Go to Part 12.

          o     Yes. Check all that apply above and fill in the details below for each business.
           Business Name                                             Describe the nature of the business                Employer Identification number
           Address                                                                                                      Do not include Social Security number or ITIN.
           (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                        Dates business existed

          Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
          institutions, creditors, or other parties.

          UNo
          o     Yes. Fill in the details below.
           Name                                                      Date Issued
           Address
           (Number, Street, City, State and ZIP Code)


    IflI Sign Below

    I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
    are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
    with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
    18 U.S.C. §§ 152,1341, 519, and 3571.


     MARC ANTHONY VIDALES                                                    Signature of Debtor 2
     Signature of Debtor I

     Date March 11, 2019                                                     Date

    Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
    UNo
    o Yes
    Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
    • No
    o Yes. Name of Person                   . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).
    Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 6
    Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
Filed 03/13/19                                                                  Case 19-10946                                                                    Doc 1
                                                                                                                                                     3/11/19 3:44PM

     Debtor 1       MARC ANTHONY VIDALES                                                                        Case number       (if known)




    Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 7
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
Filed 03/13/19                                                                       Case 19-10946                                                                    3111119
                                                                                                                                                                                    Doc 1
                                                                                                                                                                                3:44PM




      Debtor I              MARC ANTHONY VIDALES
      Debtor 2
      (Spouse, if filing)                                                                                       • 1. There is no presumption of abuse

      United States Bankruptcy Court for the: Eastern District of California                                    o 2. The calculation to determine if a presumption of abuse
                                                                                                                      applies will be made under Chapter 7 Means Test
      Case number                                                                                                     Calculation (Official Form 122A-2).
      (if known)
                                                                                                                113. The Means Test does not apply now because of
                                                                                                                     qualified military service but it could apply later.
                                                                                                                o Check if this is an amended filing
     Official Form 122A - I
     Chapter 7 Statement of Your Current Monthly Income                                                                                                                         12/15
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space Is needed,
    attach a separate sheet to this form. Include the line number to which the additional Information applies. On the top of any additional pages, write your name and
    case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
    qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b) (2) (Official Form 122A.lSupp) with this form.

                        Calculate Your Current Monthly Income

             What is your marital and filing status? Check one only.
             • Not married. Fill out Column A, lines 2-11.
             o Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
             o Married and your spouse is NOT filing with you. You and your spouse are:
              o Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
              o Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                       penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                       living apart for reasons that do not include evading the Means Test requirements. 11 U.S.0 § 707(b)(7)(B).
         Fill In the average monthly Income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. ii U.S.C. §
         101(1 OA). For example, it you are filing on September 15, the 6-month period would be March 1 through August31. If the amount of your monthly income varied during
         the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
         spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

                                                                                                                Column A                 Column B
                                                                                                                Debtor I                 Debtor 2 or
                                                                                                                      -                  non-filing spouse
            Your aross wanes salary, tins.           hnnuses AverfimA rind g'&'mmiecinn          (hf,'*r   lI
            payroU deductions).                                          . -"-                                  $         2,201.33       $
            Alimony and maintenance payments. Do not include payments from a spouse if
            Column B is filled in.                                                                              $              0.00      $
            All amounts from any source which are regularly paid for household expenses
            of you or your dependents, including child support. Include regular contributions
            from an unmarried partner, members of your household, your dependents, parents,
            and roommates. Include regular contributions from a spouse only if Column B is not
            filled in. Do not include payments you listed on line 3.                                            $              0.00      $
            Net income from operating a business, profession, or farm
                                                                               Debtor I
            Gross receipts (before all deductions)                               $      0.00
            Ordinary and necessary operating expenses                            -$     0.00
            Net monthly income from a business, profession, or farm $                   0.00   Copy here -> $                  0.00      $
            Net income from rental and other real property
                                                                                         Debtor I
            Gross receipts (before all deductions)                               $      0.00
            Ordinary and necessary operating expenses                            -$     0.00
            Net monthly income from rental or other real property                $      0.00   Copy here -> $                  0.00      $
            Interest, dividends, and royalties                                                                  $              0.00      $




    Official Form 122A-1                                       Chapter 7 Statement of Your Current Monthly Income                                                      page 1
    Software Copyright (c) 1996.2018 Best Case, LLC - www.bestcase.com
                                                                                                                                                            Best Case Bankruptcy
Filed 03/13/19                                                              Case 19-10946                                                                                     Doc 1
                                                                                                                                                                  311 1/19 3:44PM

     Debtor 1        MARC ANTHONY VIDALES                                                                  Case number (if known)




                                                                                                       Column A                     Column B •
                                                                                                       Debtor I                     Debtor 2 or
                                                                                                                                    non-fiIing spouse
       8. Unemployment compensation                                                                    $                  0.00      $
           Do not enter the amount if you contend that the amount received was a benefit under
           the Social Security Act. Instead, list it here:
              For you                                          $                    0.00
                Foryourspouse                                           $
            Pension or retirement income. Do not include any amount received that was a
           benefit under the Social Security Act.                                                      $                  0.00      $
           Income from all other sources not listed above. Specify the source and amount.
           Do not include any benefits received under the Social Security Act or payments
           received as a victim of a war crime, a crime against humanity, or international or
           domestic terrorism. If necessary, list other sources on a separate page and put the
           total below.
                                                                                                       $                  0.00      $
                                                                                                       $                  0.00      $
                       Total amounts from separate pages, if any.                                 +    $                 0.00       $

           Calculate your total current monthly income. Add lines 2 through 10 for                                                               -
           each column. Then add the total for Column A to the total for Column B.            $       2,201.33          +$                       -$         2,201.33

                                                                                                                                                     Total current monthly
                                                                                                                                                     income
       FThI'         Determine Whether the Means Test Applies to You

       12. Calculate your current monthly income for the year. Follow these steps:
                  Copy your total current monthly income from line 11                                           Copy line 11 here=>              $          2,201.33

                  Multiply by 12 (the number of months in a year)
                                                                                                                                                      x 12
                  The result is your annual income for this part of the form                                                              12b.   $        26,415.96

       13. Calculate the median family income that applies to you. Follow these steps:

           Fill in the state in which you live.                                   CA

           Fill in the number of people in your household.                        I
           Fill in the median family income for your state and size of household.                                                         13.             56,580.00
                                                                                                                                                 $
           To find a list of applicable median income amounts, go online using the link specified in the separate instructions
           for this form. This list may also be available at the bankruptcy clerk's office.
      14. How do the lines compare?

           1 4a. • Line 1 2b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                        Goto Part 3.
           14b.    0 Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                        Go tdPart 3 and fill out Form 122A-2.
     ITh!'           Sign Below
                  By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

                 X   ,72      //
                               ZX&
                     MARC ANTHONY VIDALES
                      Signature of Debtor 1
               Date March 11, 2019
                    MMIDD /YYYY
                  If you checked line 14a, do NOT fill out or file Form 122A-2.
                  If you checked line 14b, fill out Form 122A-2 and file it with this form.




    Official Form 1 22A-1                                     Chapter 7 Statement of Your Current Monthly Income                                                    page 2
    Software Copyright (c) 1996-2018 Best Case LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
Filed 03/13/19                                                                      Case 19-10946                                                                 Doc 1
                                                                                                                                                      3/11119 3:44PM




     Debtor 1                         MARC ANTHONY VIDALES
                                      First Name                      Middle Name                 Last Name
     Debtor 2
     (Spouse if, filing)              First Name                      Middle Name                 Last Name

     United States Bankruptcy Court for the:                    EASTERN DISTRICT OF CALIFORNIA

     Case number
     (if known)
                                                                                                                                  O    Check if this is an
                                                                                                                                       amended filing



    Official Form 108
    Statement of Intention for Individuals Filing Under Chapter 7                                                                                       12/15


    If you are an individual filing under chapter 7, you must fill out this form if:
    • creditors have claims secured by your property, or
    • you have leased personal property and the lease has not expired.
    You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
             whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
             on the form

    If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
             sign and date the form.

    Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
            write your name and case number (if known).

    Ii              List Your Creditors Who Have Secured Claims

    1. For any creditors that you listed in Part I of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
       information below.          ______
    r Identify the creditoiiWd the property that is collateral      Whit do you intend to do with the property that    Did you claim the proi
                                                                    securesa debt?                                     asexem ptonScheduleC?J

        Creditors                                                                   o Surrender the property.                     0   No
        name.                                                                       o Retain the property and redeem it.
                                                                                    0   Retain the property and enter into a      0   Yes
        Description of
                                                                                        Reaffirmation Agreement
        property                                                                    o Retain the property and [explain]:
        securing debt:


        CredItor's                                                                  o Surrender the property.                     0   No
        name:                                                                       o Retain the property and redeem it.
                                                                                    0   Retain the property and enter into a      0   Yes
        Description of                                                                  Reaffirmation Agreement.
        property                                                                    o Retain the property and [explain]:
        securing debt:


        Creditors                                                                   o Surrender the property.                     0   No
        name:                                                                       o Retain the property and redeem it.
                                                                                    0   Retain the property and enter into a      0   Yes
        Description of
                                                                                        Reaffirmation Agreement
        property                                                                    o Retain the property and [explain]:
        securing debt:


        Creditor's                                                                  0   Surrender the property.                   DNo



    Official Form 108                                             Statement of Intention for Individuals Filing Under Chapter 7                              page 1
    Software Copyright     (C)   1996-2018 Best Case, LLC -www.bestcase.com                                                                     Best Case Bankruptcy
Filed 03/13/19                                                                Case 19-10946                                                                            Doc 1
                                                                                                                                                           3111/19 3:44PM




     Debtor 1       MARC ANTHONY VIDALES                                                                    Case number (if known)


         name:                                                                o   Retain the property and redeem it.                      0    Yes
                                                                              0   Retain the property and enter into a
         Description of                                                           Reaffirmation Agreement
         property                                                             o Retain the property and [explain]:
         securing debt:



    IFTiIt     List Your Unexpired Personal Property Leases
    For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
    in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
    You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

    [Dicnbe your une'iied                                                                                                            Wifltilbe assumed?TT

     Lessors name:
                                                                                                                                     0   No
     Description of leased
     Property:
                                                                                                                                     0   Yes

     Lessors name:
                                                                                                                                     0   No
     Description of leased
     Property:
                                                                                                                                     0   Yes

     Lessor's name:
                                                                                                                                     0   No
     Description of leased
     Property:
                                                                                                                                     0   Yes

     Lessor's name:
                                                                                                                                     0   No
     Description of leased
     Property:
                                                                                                                                     0   Yes

     Lessors name:
                                                                                                                                     0   No
     Description of leased
     Property:
                                                                                                                                     0   Yes

     Lessors name:
                                                                                                                                     0   No
     Description of leased
     Property:
                                                                                                                                     0   Yes

     Lessor's name:
                                                                                                                                     0   No
     Description of leased
     Property:
                                                                                                                                     0   Yes

    I1W Sign Below


    Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
    property that is subject to an unexpired lease.

     x
           MARC ANTHONY VIDALES                                                              Signature of Debtor 2
           Signature of Debtor 1


           Date         March 11. 2019                                                    Date




    Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                       page 2
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
Filed 03/13/19                                                                  Case 19-10946                                                                           Doc 1
                                                                                                                                                            3111/19 3:55PM




     Debtor 1                    MARC ANTHONY VIDALES
                                 First Name                      Middle Name                 Last Name
     Debtor 2
     (Spouse, if tiling)         First Name                      Middle Name                 Last Name

     United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

     Case number                                                                                      Chapter 7
          (if known)




    Official Form 119
    Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                                                             12/15
    Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
    case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who
    does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
    imprisoned, or both 11 U.S.C. § 110; 18 U.S.C. § 156.


                                 Notice to Debtor

    Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
    filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

                   Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:


                  •        whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);
                  •        whether filing a case under chapter 7, 11, 12, or 13 is appropriate;
                  •        whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;
                  •        whether you will be able to retain your home, car, or other property after commencing a case under the Bankruptcy Code;
                  •        what tax consequences may arise because a case is filed under the Bankruptcy Code;
                  •        whether any tax claims may be discharged;
                  •        whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;
                  •        how to characterize the nature of your interests in property or your debts; or
                  •        what procedures and rights apply in a bankruptcy case.


    The bankruptcy petition preparer MARGARITA                           GONZALEZ         has notified me of any maximum allowable fee before preparing any
    document for filing or accepting any fee.

                                                                                                                               Date   March 8, 2019
                      of Debtor 1                  receipt ot this notice                                                             MM/DD fYYYY

                MARC ANTHONY VIDALES




    Official Form 119                                       Bankruptcy Petition Preparers Notice, Declaration, and Signature                                      page 1
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
Filed 03/13/19                                                                             Case 19-10946                                                                                           Doc 1
                                                                                                                                                                                      3111119 3:55PM
      Debtor 1         MARC ANTHONY VIDALES                                                                               Case number (if known)



    I1Wi                        Declaration and Signature of the Bankruptcy Petition Preparer

     Under penalty of perjury, I declare that:

                  •      I am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;
                  •      I or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
                         Prepareras required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and
                  •     if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
                        preparers may charge, I or my firm notified the debtor of the maximum amount before preparing any document for filing or before
                        accepting any fee from the debtor.


     MARGARITA GONZALEZ                                                     ASSISTANT                        A-AFFORDABLE LEGAL SERVICE
     Printed name                                                          Title, if any                     Firm name, if it applies


     2936 N. FRESNO ST. FRESNO, CA 93703                                                                     (559) 264-1290
     Number, Street, City, State & ZIP Code                                                                  Contact phone

    I or my firm prepared the documents checked below and the completed declaration is made a part of each document that I check:
    (Check all that apply.)


     I1     Voluntary Petition (Form 101)                                     Schedule I (Form 1061)                                         Chapter 11 Statement of Your Current Monthly
            Statement About Your Social Security Numbers                                                                                     Income (Form 122B)
                                                                              Schedule J (Form 106J)
            (Form 121)
                                                                              Declaration About an Individual Debtor's Schedules
                                                                                                                                        Ll   Chapter 13 Statement of Your Current Monthly
                                                                                                                                             Income and Calculation of Commitment Period
        J   Your Assets and Liabilities and Certain Statistical
            Information (Form 106Sum)
                                                                              (Form 1 O6Dec)
                                                                                                                                             (Form 1 22C-1)
                                                                        J     Statement of Financial Affairs (Form 107)
        J   Schedule A/B (Form 106A/B)
                                                                      E?i     Statement of Intention for Individuals Filing Under
                                                                                                                                             Chapter 13 Calculation of Your Disposable Income
                                                                                                                                             (Form 122C-2)
        j Schedule C (Form 106C)                                              Chapter 7 (Form 108)
                                                                                                                                        fJ   Application to Pay Filing Fee in Installments (Form
            Schedule D (Form 106D)                                    1J      Chapter 7 Statement of Your Current Monthly                    1 03A)
                                                                              Income (Form 122A-1)
            Schedule ElF (Form 106E/F)                                                                                                       Application to Have Chapter 7 Filing Fee Waived
                                                                              Statement of Exemption from Presumption of                     (Form 103B)
        J   Schedule G (Form 1060)
                                                                              Abuse under § 707(b)(2) (Form 122A-1Supp)
                                                                                                                                             A list of names and addresses of all creditors
        J   Schedule H (Form 106H)
                                                                      El      Chapter 7 Means Test Calculation (Form 1 22A-2)                (creditor or mailing matrix)
                                                                                                                                             Other




    Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
    tow h this declaration app s, the sg ature and S cial Security number of each preparer must be provided. 11 U.S.C. § 110.


                                    -
                             r petition Pre/ o
                                                   1        icer, p ipal,
                                                                                            XXX-XX-XXXX
                                                                                            Social Security number of person who signed
                                                                                                                                                     Date   March 8, 2019
                                                                                                                                                            MM/DD/YYYY
     responsibl 'p

     MARGARITA GONZALEZ
     Printed name



                                                                                                                                                     Date   March 8, 2019
     Signature of bankruptcy petition preparer or officer, principal,                       Social Security number of person who signed                     MMIDDIYYYY
     responsible person, or partner



               name




    Official Form 119                                          Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                              page 2
    Software Copyright (c) 1996-2018 Best Case,   LLC   -ww.bestcase.com                                                                                                       Best Case Bankruptcy
Filed 03/13/19                                                                  Case 19-10946                                                                            Doc 1
                                                                                                                                                             3111/19 3:55PM




      Debtor I                   MARC ANTHONY VIDALES
                                 First Name                      Middle Name                  Last Name
      Debtor 2
     (Spouse, if filing)         First Name                      Middle Name                  Last Name

      United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

     Case number                                                                                       Chapter 7
          (if known)




    Official Form 119
    Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                                                               12/15

    Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
    case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who
    does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
    imprisoned, or both 11 U.S.C. § 110; 18 U.S.C. § 156.


                                 Notice to Debtor

    Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
    filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

                  Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:


                  •        whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);
                  •        whether filing a case under chapter 7, 11, 12, or 13 is appropriate;
                  •        whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;
                  •        whether you will be able to retain your home, car, or other property after commencing a case under the Bankruptcy Code;
                  •        what tax consequences may arise because a case is filed under the Bankruptcy Code;
                  •        whether any tax claims may be discharged;
                  •        whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;
                  •        how to characterize the nature of your interests in property or your debts; or
                  •        what procedures and rights apply in a bankruptcy case.


    The bankruptcy petition preparer MARGARITA                           GONZALEZ         has notified me of any maximum allowable fee before preparing any
    docurn9pt for filing or accep,ing any fee.

                                                                                                                                Date   March 8, 2019
                                               ing receipt of this notice                                                              MM/DD /YYYY

                MARC ANTHONY VIDALES




    Official Form 119                                       Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                      page 1
    Software Copyright (C) 1996-2018 Best Case, LLC - www.bestease.com                                                                                 Best Case Bankruptcy
Filed 03/13/19                                                                           Case 19-10946                                                                                         Doc 1
                                                                                                                                                                                  3/11/19 3:55PM
      Debtor 1        MARC ANTHONY VIDALES                                                                                Case number (if known)



     IflTh't                   Declaration and Signature of the Bankruptcy Petition Preparer

     Under penalty of perjury, I declare that:

                  •     I am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;
                  •     I or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
                        Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and
                  •     if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
                        preparers may charge, I or my firm notified the debtor of the maximum amount before preparing any document for filing or before
                        accepting any fee from the debtor.


      MARGARITA GONZALEZ                                                 ASSISTANT                           A-AFFORDABLE LEGAL SERVICE
      Printed name                                                       Title, if any                       Firm name, if it applies


     2936 N. FRESNO ST. FRESNO, CA 93703                                                                     (559) 264-1290
      Number, Street, City, State & ZIP Code                                                                 Contact phone

    I or my firm prepared the documents checked below and the completed declaration is made a part of each document that I check:
    (Check al/that apply.)


     LJ     Voluntary Petition (Form 101)                                 J   Schedule I (Form 1061)                                     Chapter 11 Statement of Your Current Monthly
                                                                                                                                         Income (Form 122B)
     E?I    Statement About Your Social Security Numbers                      Schedule J (Form 1 06J)
            (Form 121)
                                                                                                                                         Chapter 13 Statement of Your Current Monthly
        j Your Assets and Liabilities and Certain Statistical
                                                                    11        Declaration About an Individual Debtor's Schedules
                                                                                                                                         Income and Calculation of Commitment Period
                                                                              (Form 106Dec)
           Information (Form 106Sum)                                                                                                     (Form 122C-1)
                                                                    jJ        Statement of Financial Affairs (Form 107)
     n
     V Schedule NB (Form 106AJB)                                                                                                         Chapter 13 Calculation of Your Disposable Income

            Schedule C (Form 106C)
                                                                    Ii        Statement of Intention for Individuals Filing Under        (Form 1 22C-2)
                                                                              Chapter 7 (Form 108)
                                                                                                                                         Application to Pay Filing Fee in Installments (Form
     Ll     Schedule D (Form 106D)                                       J    Chapter 7 Statement of Your Current Monthly                103A)
                                                                              Income (Form 122A-1)
     EJ     Schedule ElF (Form I06EIF)                                                                                                   Application to Have Chapter 7 Filing Fee Waived
                                                                              Statement of Exemption from Presumption of                 (Form 1038)
     Fid Schedule G (Form 1 06G)                                              Abuse under § 707(b)(2) (Form 122A-1Supp)
                                                                                                                                         A list of names and addresses of all creditors
        J   Schedule H (Form 106H)
                                                                    LI        Chapter 7 Means Test Calculation (Form 1 22A-2)            (creditor or mailing matrix)
                                                                                                                                         Other




    Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
    tóhic tis declaratiqAhe signature 1d Social Security number of each preparer must be provided. 11 U.S.C. § 110.

                                                                                           XXX-XX-XXXX                                           Date   March 8, 2019
       ________                                V _____                                     Social Security number of person who signed                  MM/DDIYYYY
     responsi leper n, or pa
                          yp                             er,principal,

     MARGARITA GONZALEZ
     Printed name


                                                                                          ______________________________ Date
                                                                                                                                                        March 8, 2019
     Signature of bankruptcy petition preparer or officer, principal,                      Social Security number of person who signed                  MM/DD/YYYY
     responsible person, or partner                                                                                                                             -


     Printed name




    Official Form 119                                       Bankruptcy Petition Preparers Notice, Declaration, and Signature                                                              page 2
    Software Copyright (c) 1996-2018 Best Case. LLC - www.bestcase.com
                                                                                                                                                                           Best Case Bankruptcy
Filed 03/13/19                                                                  Case 19-10946                                                                             Doc 1
                                                                                                                                                              3111119 3:44PM




      Debtor 1                    MARC ANTHONY VIDALES
                                  First Name                     Middle Name                  Last Name
      Debtor 2
      (Spouse, if filing)         First Name                     Middle Name                  Last Name

      United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

      Case number                                                                                      Chapter 7
           (if known)




     Official Form 119
     Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                                                              12/15

    Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
    case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who
    does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
    imprisoned, or both 11 U.S.C. § 110; 18 U.S.C. § 156.


                                  Notice to Debtor

    Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
    filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

                   Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:


                   •        whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);
                   •        whether filing a case under chapter 7, 11, 12, or 13 is appropriate;
                   •        whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;
                   •        whether you will be able to retain your home, car, or other property after commencing a case under the Bankruptcy Code;
                   •        what tax consequences may arise because a case is filed under the Bankruptcy Code;
                   •        whether any tax claims may be discharged;
                   •        whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;
                   •        how to characterize the nature of your interests in property or your debts; or
                   •        what procedures and rights apply in a bankruptcy case.


    The bankruptcy petition preparer MARGARITA GONZALEZ                                   has notified me of any maximum allowable fee before preparing any
    documt for filing or accepting any fee.

                                                                                                                                Date   March 8, 2019
     Signature of Debtor 1                          receipt of this notice                                                             MM/DD IYYYY

                MARC ANTHONY VIDALES




    Official Form 119                                       Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                       page 1
    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com
                                                                                                                                                       Best Case Bankruptcy
Filed 03/13/19                                                                          Case 19-10946                                                                                            Doc 1
                                                                                                                                                                                    3/11119 3:44PM
      Debtor 1         MARC ANTHONY VIDALES                                                                             Case number (if known)



     1flJ'i                     Declaration and Signature of the Bankruptcy Petition Preparer

     Under penalty of perjury, I declare that:

                   •     I am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;
                   •     I or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
                         Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and
                  •     if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
                        preparers may charge, I or my firm notified the debtor of the maximum amount before preparing any document for filing or before
                        accepting any fee from the debtor.


      MARGARITA GONZALEZ                                                ASSISTANT                          A-AFFORDABLE LEGAL SERVICE
      Printed name                                                      Title, if any                      Firm name, if it applies


     2936 N. FRESNO ST. FRESNO, CA 93703                                                                   (559) 264-1290
     Number, Street, City, State & ZIP Code                                                                Contact phone

    I or my firm prepared the documents checked below and the completed declaration is made a part of each document that I check:
    (Check all that apply.)


     Fill   Voluntary Petition (Form 101)                          fj       Schedule I (Form 1061)                                    U    Chapter 11 Statement of Your Current Monthly
     jj Statement About Your Social Security Numbers                                                                                       Income (Form 122B)
                                                                            Schedule J (Form 106J)
          (Form 121)
                                                                            Declaration About an Individual Debtor's Schedules             Chapter 13 Statement of Your Current Monthly
            Your Assets and Liabilities and Certain Statistical             (Form 106Dec)                                                  Income and Calculation of Commitment Period
            Information (Form 106Sum)                                                                                                      (Form 1 22C-1)

     j Schedule NB (Form I06NB)
                                                                   LI       Statement of Financial Affairs (Form 107)
                                                                                                                                      U    Chapter 13 Calculation of Your Disposable Income

            Schedule C (Form 1 06C)
                                                                    J       Statement of Intention for Individuals Filing Under            (Form 1 22C-2)
                                                                            Chapter 7 (Form 108)
                                                                                                                                           Application to Pay Filing Fee in Installments (Form
            Schedule D (Form 106D)                                 Ll       Chapter 7 Statement of Your Current Monthly                    1 03A)
                                                                            Income (Form 122A-1)
       J    Schedule ElF (Form 1 06E/F)                                                                                               U    Application to Have Chapter 7 Filing Fee Waived
     jj Schedule G (Form 106G)                                          J   Statement of Exemption from Presumption of                     (Form 103B)
                                                                            Abuse under § 707(b)(2) (Form 122A-15upp)
     IJ     Schedule H (Form 106H)                                                                                                    EJ   A list of names and addresses of all creditors
                                                                   t        Chapter 7 Means Test Calculation (Form 122A-2)                 (creditor or mailing matrix)

                                                                                                                                      U    Other




    Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
    to  ich this declaration plies, th signature and S,ocial Security number of each preparer must be provided. 11 U.S.C. § 110.


     Si n turd
                                            ,Ah2I1 L& /
                  oT petition pr/parer or oer, prcipal,
               banptcy
                                                                                         XXX-XX-XXXX
                                                                                         Social Security number of person who signed
                                                                                                                                                   Date   March 8, 2019
                                                                                                                                                          MM/DD/YYYY
     responble         partner                   1


     MARGARITA GONZALEZ
     Printed name



                                                                                        _     __________________________ Date
                                                                                                                                                          March 8, 2019
     Signature of bankruptcy petition preparer or officer, principal,                    Social Security number of person who signed                      MM/DDIYYYY
     responsible person, or partner



     Printed name




    Official Form 119                                       Bankruptcy Petition Preparers Notice, Declaration, and Signature                                                                page 2
    Software Copyright (c) 1996-2018 Best Case, LLC -w.bestcase.com
                                                                                                                                                                             Best Case Bankruptcy
Filed 03/13/19                                                                Case 19-10946                                                                          Doc 1
                                                                                                                                                         3/11119 3:44PM
     B2800 (Form 2800) (12/15)




                                                                   United States Bankruptcy Court
                                                                      Eastern District of California
      In re       MARC ANTHONY VIDALES                                                                               Case No.
                                                                                         Debtor(s)                   Chapter       7

                        DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
                                 [Must be filed with the petition jf a bankruptcy petition preparer prepares the petition. 11 US. C.11O(h)(2).]

                  Under 11 U.S.C. § 110(h), I declare under penalty of perjury that I am not an attorney or employee of an attorney, that I
                  prepared or caused to be prepared one or more documents for filing by the above-named debtor(s) in connection with this
                  bankruptcy case, and that compensation paid to me within one year before the filing of the bankruptcy petition, or agreed to
                  be paid to me, for services rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
                  is as follows:

                 For document preparation services I have agreed to accept                                                             125.00

                 Prior to the filing of this statement I have received                                                                 125.00
                 Balance Due                                                                                                             0.00

                  1 have prepared or caused to be prepared the following documents (itemize):


                 and provided the following services (itemize):


                 The source of the compensation paid to me was:
                        Debtor                Other (specify):

                 The source of compensation to be paid to me is:
                        Debtor          El Other (specify):

                 The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation of the petition
                 filed by the debtor(s) in this bankruptcy case.

                 To my knowledge no other person has prepared for compensation a document for filing in coimection with this bankruptcy
                 case except as listed below:
     ~Nil                                                           SOCIAL SECURITY NUMBER

                                                                                      XXX-XX-XXXX                                       March 8, 2019
                                                                    Social Security number of bankruptcy                                        Date
                                                                    petition p reparer*

     MARGARITA GONZALEZ                                             2936 N. FRESNO ST FRESNO, CA 93703
     Printed name and title, if any, of                             Address
     Bankruptcy Petition Preparer



    *Jf the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal, responsible person
    or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110.)

    A bankruptcy petition preparer's failure to comply with the provisions of title 11 and the Federal Rules of Bankruptcy Procedure may
    result in fines or imprisonment or both. 11 U.S 0 § 110; 18 US.C. § 156
                                                                    .




    Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com
                                                                                                                                                   Best Case Bankruptcy
